Exhibit 10(a)

EXECUTION VERSION

FIVE YEAR CREDIT AGREEMENT

dated as of May 9, 2016

among

ILLINOIS TOOL WORKS INC.,

THE LENDERS,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

CITIBANK, N.A.,

as Syndication Agent

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

     1   

Section 1.1

  Defined Terms      1   

Section 1.2

  Currency Symbols and Definitions      21   

ARTICLE II THE CREDITS

     21   

Section 2.1

  The Facility      21   

Section 2.2

  Amount of Facility      21   

Section 2.3

  Ratable Advances      22   

Section 2.4

  Competitive Bid Advances      24   

Section 2.5

  Method of Borrowing      28   

Section 2.6

  Commitment Fee; Reduction and Increase of Aggregate Commitment; Extension of
Termination Date      28   

Section 2.7

  Minimum Amount of Each Advance      32   

Section 2.8

  Optional Principal Payments      33   

Section 2.9

  Changes in Interest Rate, etc.      33   

Section 2.10

  Rate After Maturity      33   

Section 2.11

  Method of Payment      34   

Section 2.12

  Noteless Agreement; Evidence of Indebtedness      34   

Section 2.13

  Telephonic Notices      35   

Section 2.14

  Interest Payment Dates; Interest and Fee Basis      35   

Section 2.15

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      36   

Section 2.16

  Lending Installations      36   

Section 2.17

  Non-Receipt of Funds by the Agent      36   

Section 2.18

  Borrowing Subsidiaries      36   

Section 2.19

  Market Disruption      37   

Section 2.20

  Judgment Currency      37   

Section 2.21

  Defaulting Lenders      37   

ARTICLE III YIELD PROTECTION; TAXES

     38   

Section 3.1

  Yield Protection      38   

Section 3.2

  Changes in Capital Adequacy Regulations      39   

Section 3.3

  Availability of Types of Advances      39   

Section 3.4

  Funding Indemnification      40   

Section 3.5

  Taxes      40   

Section 3.6

  Mitigation of Additional Costs or Adverse Circumstances      44   

Section 3.7

  Lender Statements; Survival of Indemnity      44   

ARTICLE IV CONDITIONS PRECEDENT

     45   

Section 4.1

  Effectiveness      45   

Section 4.2

  Initial Advance to Each Borrowing Subsidiary      46   

Section 4.3

  Each Advance      46   

 

ii



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     47   

Section 5.1

  Corporate Existence and Standing      47   

Section 5.2

  Authorization and Validity      47   

Section 5.3

  No Conflict; Government Consent      47   

Section 5.4

  Financial Statements      48   

Section 5.5

  Material Adverse Change      48   

Section 5.6

  Taxes      48   

Section 5.7

  Litigation      48   

Section 5.8

  Material Subsidiaries      48   

Section 5.9

  ERISA      48   

Section 5.10

  Full Disclosure      48   

Section 5.11

  Title to Properties      49   

Section 5.12

  Patents and Trademarks      49   

Section 5.13

  No Defaults      49   

Section 5.14

  Investment Company Act      49   

Section 5.15

  Compliance with Environmental Laws      49   

Section 5.16

  Regulations U and X      49   

Section 5.17

  Contingent Obligations      50   

Section 5.18

  Anti-Corruption Laws, Etc.      50   

Section 5.19

  EEA Financial Institutions      50   

ARTICLE VI COVENANTS

     50   

Section 6.1

  Financial Reporting      50   

Section 6.2

  Use of Proceeds      51   

Section 6.3

  Notice of Default      51   

Section 6.4

  Corporate Existence      51   

Section 6.5

  Taxes      51   

Section 6.6

  Insurance      51   

Section 6.7

  Compliance with Laws      51   

Section 6.8

  Inspection      52   

Section 6.9

  Sale of Assets; Merger and Consolidation      52   

Section 6.10

  Liens      52   

Section 6.11

  Minimum Interest Coverage Ratio      53   

Section 6.12

  Anti-Corruption Laws, Etc.      53   

ARTICLE VII DEFAULTS

     54   

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     56   

Section 8.1

  Acceleration      56   

Section 8.2

  Amendments      56   

Section 8.3

  Preservation of Rights      57   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX GUARANTY

     58   

Section 9.1

  Guaranty      58   

Section 9.2

  Waivers      58   

Section 9.3

  Guaranty Absolute      58   

Section 9.4

  Subrogation      59   

Section 9.5

  Limitation on Obligations      59   

Section 9.6

  Acceleration      60   

Section 9.7

  Termination Date      60   

Section 9.8

  Foreign Currency      60   

ARTICLE X GENERAL PROVISIONS

     60   

Section 10.1

  Survival of Representations      60   

Section 10.2

  Governmental Regulation      60   

Section 10.3

  Headings      61   

Section 10.4

  Entire Agreement      61   

Section 10.5

  Several Obligations; Benefits of this Agreement      61   

Section 10.6

  Expenses; Indemnification      61   

Section 10.7

  Numbers of Documents      62   

Section 10.8

  Accounting      62   

Section 10.9

  Severability of Provisions      63   

Section 10.10

  Nonliability of Lenders      63   

Section 10.11

  Confidentiality      63   

Section 10.12

  Material Non-Public Information      64   

Section 10.13

  Nonreliance      64   

Section 10.14

  Disclosure      64   

Section 10.15

  USA Patriot Act      64   

Section 10.16

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      65
  

Section 10.17

  No Fiduciary Duty      65   

Section 10.18

  Existing Credit Agreements      66   

ARTICLE XI THE AGENT

     66   

ARTICLE XII SETOFF; RATABLE PAYMENTS

     68   

Section 12.1

  Setoff      68   

Section 12.2

  Ratable Payments      68   

ARTICLE XIII BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS

     69   

Section 13.1

  Successors and Assigns      69   

Section 13.2

  Participations      70   

Section 13.3

  Assignments      71   

Section 13.4

  Dissemination of Information      72   

Section 13.5

  Tax Treatment      73   

 

iv



--------------------------------------------------------------------------------

ARTICLE XIV NOTICES; ELECTRONIC SYSTEMS

     73   

Section 14.1

  Notices      73   

Section 14.2

  Change of Address      73   

Section 14.3

  Electronic Systems      73   

ARTICLE XV COUNTERPARTS

     74   

ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     75   

Section 16.1

  CHOICE OF LAW      75   

Section 16.2

  CONSENT TO JURISDICTION      75   

Section 16.3

  WAIVER OF JURY TRIAL      75   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE I    —      Euro-Currency Payment Offices of the Agent SCHEDULE II   
—      Lenders’ Commitments SCHEDULE III    —      Pricing Schedule

EXHIBITS

 

EXHIBIT A-1    —      Ratable Note EXHIBIT A-2    —      Competitive Bid Note
EXHIBIT B-1    —      Form of Company Opinion EXHIBIT B-2    —      Form of
Subsidiary Opinion EXHIBIT C    —      Form of Ratable Borrowing Notice
EXHIBIT D    —      Competitive Bid Quote Request EXHIBIT E    —      Invitation
for Competitive Bid Quotes EXHIBIT F    —      Competitive Bid Quote EXHIBIT G
   —      Assignment and Assumption Agreement EXHIBIT H    —      Form of
Assumption Letter EXHIBIT I    —      Compliance Certificate EXHIBIT J    —     
Lender Assumption Agreement EXHIBIT K    —      U.S. Tax Compliance Certificate

 

vi



--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT

This Five Year Credit Agreement, dated as of May 9, 2016, is among Illinois Tool
Works Inc., any Borrowing Subsidiaries which may become a party hereto from time
to time, the Lenders, JPMorgan Chase Bank, National Association, a national
banking association having its principal office in New York, New York, as
Administrative Agent, and Citibank, N.A., as Syndication Agent.

RECITALS

WHEREAS, the Company has requested the Lenders to make financial accommodations
to it in the aggregate principal amount of up to $2,500,000,000 (with provisions
herein allowing for an increase in the aggregate principal amount to up to
$4,500,000,000), the proceeds of which the Company and certain of its
subsidiaries will use to refinance the Existing Credit Agreements and for
general corporate needs, including, without limitation, Acquisitions by the
Company and its subsidiaries; and

WHEREAS, the Lenders are willing to extend such financial accommodations on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company, the Lenders and the Agent agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement:

“Absolute Rate” means, with respect to an Absolute Rate Loan made by a given
Lender for the relevant Absolute Rate Interest Period, the rate of interest per
annum (rounded to the nearest 1/100 of 1%) offered by such Lender and accepted
by a Borrower pursuant to Section 2.4.

“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Lenders to
the Borrower at the same time and for the same Absolute Rate Interest Period.

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.4.

“Absolute Rate Interest Period” means, with respect to an Absolute Rate Advance
or an Absolute Rate Loan, a period of not less than 30 and not more than 270
days commencing on a Business Day selected by the applicable Borrower pursuant
to this Agreement. If such Absolute Rate Interest Period would end on a day
which is not a Business Day, such Absolute Rate Interest Period shall end on the
next succeeding Business Day.



--------------------------------------------------------------------------------

“Absolute Rate Loan” means a Loan which bears interest at an Absolute Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
Subsidiary (a) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least 25% (i) (in number of votes) of the equity
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or (ii) (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Advance for any
Eurocurrency Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) if denominated in Dollars,
(i) the LIBO Rate for such Eurocurrency Interest Period multiplied by (ii) the
Statutory Reserve Rate, and (b) if denominated in another Agreed Currency, the
LIBO Rate for such Eurocurrency Interest Period.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

“Advance” means a Ratable Advance or a Competitive Bid Advance.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agent” means JPMCB, in its capacity as contractual representative of the
Lenders pursuant to Article XI, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article XI; provided, that JPMCB
shall be permitted to employ any of its Affiliates, including but not limited
to, J.P. Morgan Europe Limited, as a contractual representative of the Lenders
with respect to Agreed Currencies other than Dollars.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.

“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, Australian Dollars, British Pounds Sterling, Canadian
Dollars, Japanese Yen, and the Euro, and (c) any other Eligible Currency which
the Company requests the Agent to include as an Agreed Currency hereunder and
which is acceptable to the Agent and all of the Lenders. For the purposes of
this definition, each of the specific currencies referred to in clause (b) above
shall mean and be deemed to refer to the lawful currency of the jurisdiction
referred to in connection with such currency, e.g., “Australian Dollars” means
the lawful currency of Australia.

 

Page 2



--------------------------------------------------------------------------------

“Agreement” means this Five Year Credit Agreement, as it may be amended,
restated, amended and restated, supplemented or otherwise modified and in effect
from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its Affiliates concerning or relating
to bribery or corruption.

“Applicable Commitment Fee Rate” means the percentage rate per annum which is
applicable to the Commitment Fee as set forth on the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, as determined by the Agent from time to
time.

“Arranger” means, collectively, JPMCB and Citigroup Global Markets Inc., and
their successors, in their capacity as Joint Lead Arrangers and Joint
Bookrunners.

“Article” means an Article of this Agreement unless another document is
specifically referenced.

“Assuming Lender” means a bank or other entity that (a) is not an Ineligible
Institution, (b) has been consented to by the Agent (which consent shall not be
unreasonably withheld or delayed) and (c) becomes a Lender pursuant to
Section 2.6(c) or 2.6(d).

“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit H hereto pursuant to which such
Subsidiary agrees to become a “Borrowing Subsidiary” and agrees to be bound by
the terms and conditions hereof.

“AUD Screen Rate” means, with respect to any Interest Period, the average bank
bill reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for bills of exchange with a tenor equal to the relevant period displayed
on page BBSY of the Reuters screen (or, in the event such rate does

 

Page 3



--------------------------------------------------------------------------------

not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Agent in its reasonable discretion) at or about 10:30 a.m. (Melbourne,
Australia time) on the Quotation Day for such Interest Period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of (i) any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, or (ii) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Person is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in any such case where such
action does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Borrowing Subsidiary and “Borrowers” means,
collectively, the Company and each Borrowing Subsidiary.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” means a Competitive Bid Borrowing Notice or a Ratable
Borrowing Notice, as the context may require.

“Borrowing Subsidiary” means any Subsidiary duly designated by the Company
pursuant to Section 2.18 hereof to request Advances hereunder, which Subsidiary
shall have delivered to the Agent an Assumption Letter in accordance with
Section 2.18.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Advance for a
LIBOR Quoted Currency, the term

 

Page 4



--------------------------------------------------------------------------------

“Business Day” shall also exclude any day on which banks are not open for
general business in London; and in addition, with respect to any date for the
payment or purchase of, or the fixing of an interest rate in relation to, any
Non-Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for general business in the principal financial center of the
country of that currency and, if the Advance which is the subject of a
borrowing, payment or rate selection is denominated in Euro, the term “Business
Day” shall also exclude any day on which the TARGET2 payment system is not open
for the settlement of payments in Euro).

“Capitalized Lease” means any lease the obligation for Rentals with respect to
which is required to be capitalized on a balance sheet of the lessee in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to the relevant period displayed on CDOR01 page
of the Reuters Monitor Service (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Agent in its reasonable discretion) at or about 10:15 a.m. (Toronto, Ontario
time) on the Quotation Day for such Interest Period.

“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the United States Securities
and Exchange Commission thereunder as in effect on the date hereof) of fifty
percent (50%) or more of the aggregate ordinary voting power represented by the
issued and outstanding Equity Interests of the Company.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

Page 5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means (a) with respect to each Lender party hereto as of the
Execution Date, the obligation of such Lender to make Ratable Loans not
exceeding the amount set forth on Schedule II hereto, and (b) with respect to
each Lender that becomes a Lender after the Execution Date, the obligation of
such Lender to make Ratable Loans not exceeding the amount set forth opposite
its signature on the signature page to the Assignment and Acceptance or in the
Assumption Agreement, in each case as it may be modified as a result of any
assignment that has become effective pursuant to Section 13.3.3 or as otherwise
modified from time to time pursuant to the terms hereof.

“Commitment Date” is defined in Section 2.6(c)(i).

“Commitment Fee” is defined in Section 2.6(a).

“Commitment Increase” is defined in Section 2.6(c)(i).

“Communications” is defined in Section 14.3.

“Company” means Illinois Tool Works Inc., a Delaware corporation, and its
successors and assigns.

“Competitive Bid Advance” means a borrowing hereunder made by some or all of the
Lenders on the same Borrowing Date and consisting of the aggregate amount of the
several Competitive Bid Loans of the same Type and for the same Interest Period.

“Competitive Bid Borrowing Notice” is defined in Section 2.4.6.

“Competitive Bid Loan” means a Eurocurrency Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.

“Competitive Bid Margin” means the margin above or below the applicable Adjusted
LIBO Rate offered for a Eurocurrency Bid Rate Loan, expressed as a percentage
(rounded to the nearest 1/100 of 1%) to be added or subtracted from such
Adjusted LIBO Rate.

“Competitive Bid Note” means any promissory note issued at the request of a
Lender pursuant to Section 2.12 to evidence its Competitive Bid Loans in the
form of Exhibit A-2 hereto.

“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit F hereto completed and delivered by a Lender to the Agent in
accordance with Section 2.4.4.

“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit D hereto completed and delivered by the
Borrower to the Agent in accordance with Section 2.4.2.

 

Page 6



--------------------------------------------------------------------------------

“Computation Date” is defined in Section 2.2.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Total Interest Expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary non-cash charges for such period and (v) any non-cash charges for
such period related to plant closings or other restructurings of operations or
to the writedown of assets (excluding, for the avoidance of doubt, any additions
to bad debt reserves or bad debt expense and any such non-cash charge to the
extent it represents an accrual of or a reserve for cash expenditures in any
future period), and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any extraordinary gains for such
period, all determined on a consolidated basis in accordance with Agreement
Accounting Principles.

“Consolidated Net Income” means, for any period, for any Person and its
Subsidiaries on a consolidated basis (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or other similar obligation; provided that any
such income so excluded may be included in such period or any later period to
the extent of any cash dividends or advances actually paid in the relevant
period to such parent or any Wholly-Owned Subsidiary of such parent), cumulative
net income earned during such period as determined in accordance with Agreement
Accounting Principles.

“Consolidated Net Worth” means, at any date as of which the same is to be
determined, the consolidated stockholders’ equity (exclusive of foreign currency
translation adjustments) of the Company and its Consolidated Subsidiaries,
determined in accordance with Agreement Accounting Principles as reflected in
the financial statements most recently delivered by the Company pursuant to
Section 6.1(a) or (b).

“Consolidated Subsidiary” means at any time any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
time in accordance with Agreement Accounting Principles.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.3.4.

“Default” means an event described in Article VII.

 

Page 7



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Specified Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Specified Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Specified Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Specified Party’s
receipt of such certification in form and substance satisfactory to it and the
Agent, or (d) has become the subject of a (I) Bankruptcy Event or (II) Bail-in
Action.

“Designated Person” means any Person listed on a Sanctions List.

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated on the
basis of the buy and sell spot rates appearing on pages LIBOR01 or LIBOR02 of
the Reuters Screen (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to deposits in the applicable Agreed Currency in
the London interbank market) for such currency at approximately 11:00 a.m.
London time two (2) Business Days prior to the most recent Computation Date
provided for in Section 2.2.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, or Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Page 8



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” is defined in Section 14.3.

“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the Lenders of
any currency as an Agreed Currency, (x) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (y) such currency
is, in the determination of the Agent, no longer readily available or freely
traded or (z) in the determination of the Agent, an Equivalent Amount of such
currency is not readily calculable, the Agent shall promptly notify the Lenders
and the Company, and such currency shall no longer be an Agreed Currency until
such time as all of the Lenders agree to reinstate such currency as an Agreed
Currency and promptly, but in any event within five Business Days of receipt of
such notice from the Agent, the Borrowers shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set forth in Article II.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the buy and sell spot rates appearing on the Reuters
BBA Libor Rates Page 3750 (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in the applicable Agreed
Currency in the London interbank market) for such currency at approximately
11:00 a.m. London time two (2) Business Days prior to the date on or as of which
such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC)
No. 1103/97 dated June 17, 1997 passed by the Council of the European Union, or,
if different, the then lawful currency of the member states of the European
Union that participate in the third stage of Economic and Monetary Union.

“Eurocurrency Advance” means a Eurocurrency Ratable Advance, a Eurocurrency Bid
Rate Advance, or both, as the context may require.

 

Page 9



--------------------------------------------------------------------------------

“Eurocurrency Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.4.

“Eurocurrency Bid Rate” means, with respect to a Eurocurrency Bid Rate Loan made
by a given Lender for the relevant Eurocurrency Interest Period, the sum of
(a) the Adjusted LIBO Rate applicable to such Interest Period, plus (b) the
Competitive Bid Margin offered by such Lender and accepted by the Borrower.

“Eurocurrency Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurocurrency Bid Rate.

“Eurocurrency Bid Rate Loan” means a Competitive Bid Loan which bears interest
at a Eurocurrency Bid Rate.

“Eurocurrency Interest Period” means with respect to any Eurocurrency Advance
(a) in a LIBOR Quoted Currency, the period commencing on the date of such
Advance and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Company may elect,
(b) with respect to any Advance in AUD, the period commencing on the date of
such Advance and ending on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter, as the Company may
elect; and (c) with respect to any Advance in CAD, the period commencing on the
date of such Advance and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as the Company
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Advance only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Advance that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of an Advance initially shall be
the date on which such Advance is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Advance.

“Eurocurrency Loan” means a Eurocurrency Ratable Loan or Eurocurrency Bid Rate
Loan, or both as the context may require.

“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch, affiliate or correspondent bank of the Agent
specified as the “Eurocurrency Payment Office” for such currency in Schedule I
hereto or such other office, branch, affiliate or correspondent bank of the
Agent as it may from time to time specify to the Company and each Lender as its
Eurocurrency Payment Office.

“Eurocurrency Ratable Advance” means a Ratable Advance which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.3.

“Eurocurrency Ratable Loan” means a Ratable Loan which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.3.

 

Page 10



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, with respect to a Eurocurrency Ratable Advance for
the relevant Eurocurrency Interest Period, the sum of the Adjusted LIBO Rate
applicable to such Eurocurrency Interest Period plus the LIBOR Market Rate
Spread.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 3.6) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.5, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.5(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Execution Date” means May 9, 2016.

“Exhibit” refers to an Exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreements” means, collectively, (a) that certain Five Year
Credit Agreement dated as of June 8, 2012 among the Company, the lenders named
therein and JPMorgan Chase Bank, National Association, as agent, and (b) that
certain Five Year Credit Agreement dated as of August 16, 2013 among the
Company, the lenders named therein and JPMorgan Chase Bank, National
Association, as agent, in each case, as the same has been amended, restated,
supplemented or otherwise modified from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Officer” means the Chief Financial Officer, Chief Accounting Officer,
Controller, Treasurer, Vice President Business Development/Treasury or such
other officer of the Company as may be designated by the Company from time to
time.

 

Page 11



--------------------------------------------------------------------------------

“Fixed Rate” means the Eurocurrency Rate, the Eurocurrency Bid Rate or the
Absolute Rate.

“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.

“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranty” of any Person means any agreement by which such person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any creditor of
such other Person against loss, and shall include, without limitation, the
contingent liability of such Person under or in relation to any Letter of
Credit, but shall exclude endorsements for collection or deposit in the ordinary
course of business.

“Increase Date” is defined in Section 2.6(c)(i).

“Increasing Lender” is defined in Section 2.6(c)(i).

“Indebtedness” means, with respect to the Company and each Subsidiary, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (iii) obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from property now or
hereafter

 

Page 12



--------------------------------------------------------------------------------

owned or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) Capitalized Lease Obligations, and
(vi) obligations for which such person is obligated pursuant to a Guaranty
(excluding any Guaranties of obligations included in (i) through (v) above).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Ineligible Institution” means (a) a natural person, (b) the Company or any of
its Affiliates or (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof; provided that, such holding company, investment vehicle or trust shall
not constitute an Ineligible Institution if it (x) has not been established for
the primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

“Interest Coverage Ratio” means, for any period, the ratio of (i) Consolidated
EBITDA for such period to (ii) Total Interest Expense for such period.

“Interest Period” means a Eurocurrency Interest Period or an Absolute Rate
Interest Period.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the applicable proposed Interest
Period and (b) the applicable Screen Rate for the shortest period (for which
such Screen Rate is available for the applicable currency) that exceeds the
applicable proposed Interest Period, in each case, at such time.

“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit E hereto, completed and delivered by
the Agent to the Lenders in accordance with Section 2.4.3.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, National Association, a national banking
association having its principal office in New York, New York, in its individual
capacity, and its successors.

“Lender Assumption Agreement” is defined in Section 2.6(c)(i)(y).

 

Page 13



--------------------------------------------------------------------------------

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and any Assuming Lender that becomes party hereto, and their
respective successors and assigns.

“Lending Installation” means any office, branch, subsidiary or affiliate of a
Lender or the Agent.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“LIBO Rate” means, with respect to (a) any Eurocurrency Advance in any LIBOR
Quoted Currency and for any applicable Interest Period, the London interbank
offered rate administered by ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for such LIBOR Quoted Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the Agent
from time to time in its reasonable discretion (the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, on the Quotation Date for such Interest
Period, and (b) any Eurocurrency Advance denominated in any Non-Quoted Currency
and for any applicable Interest Period, the applicable Local Screen Rate for
such Non-Quoted Currency; provided, that, if a LIBOR Screen Rate or the Local
Screen Rate, as applicable, shall not be available at the applicable time for a
period equal in length to such Interest Period, then the Eurocurrency Rate shall
be the Interpolated Rate at such time unless the Agent shall conclude that it
shall not be possible to determine such Interpolated Rate (which conclusion
shall be conclusive and binding absent manifest error); provided, further, that
if the LIBOR Screen Rate, the Local Screen Rate or the Interpolated Rate, as
applicable, shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“LIBOR Market Rate Spread” means, with respect to each Eurocurrency Ratable
Advance, a percentage rate per annum equal to the Company’s interpolated
five-year credit default swap mid-rate spread (as provided by Markit Group
Limited) for the five-year period beginning on the date on which the LIBOR
Market Rate Spread has most recently been set for such Eurocurrency Ratable
Advance; provided, that the minimum and maximum LIBOR Market Rate Spread shall
be as set forth on the Pricing Schedule. The LIBOR Market Rate Spread will be
(a) obtained by the Agent from the Markit Group Limited website, and (b) set for
each Eurocurrency Ratable Advance two Business Days after delivery of the
related notice of borrowing and at the beginning of each subsequent Interest
Period; provided, that for each Eurocurrency Ratable Advance having an Interest
Period longer than three months, the LIBOR Market Rate Spread shall be reset as
of the last day of each three-month interval during such Interest Period.

“LIBOR Quoted Currency” means USD, EUR, GBP and JPY.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

Page 14



--------------------------------------------------------------------------------

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or, in the case of a loan made pursuant to Section 2.3, any
conversion or continuation thereof).

“Loan Documents” means this Agreement, any Notes issued pursuant to Section 2.12
and any agreements entered into in connection herewith by a Borrower with or in
favor of the Agent and/or the Lenders, including, in each case of the foregoing,
any amendments, modifications or supplements thereto or waivers thereof.

“Local Screen Rates” mean the AUD Screen Rate and the CDOR Screen Rate.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition, or results of operations, of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Borrowers to perform their
payment obligations under the Loan Documents, or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Agent or the Lenders thereunder.

“Material Subsidiary” means, at any time, any Subsidiary which as of such time
has assets in excess of $50,000,000.

“Maximum Liability” is defined in Section 9.5(a).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Non-Consenting Lender” is defined in Section 2.6(d).

“Non-Quoted Currency” means each of AUD and CAD.

“Note” means, collectively, all of the Competitive Bid Notes and all of the
Ratable Notes which may be issued hereunder, and “Note” means any one of the
Notes.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a Federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

Page 15



--------------------------------------------------------------------------------

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrowers to the Lenders or to any
Lender, the Agent or any indemnified party arising under the Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Original Currency” is defined in Section 2.11(b).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 3.6).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participants” is defined in Section 13.2.1.

“Participant Register” is defined in Section 13.2.4.

“Payment Date” means (a) with respect to any Floating Rate Loan, the last day of
each March, June, September and December, and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

Page 16



--------------------------------------------------------------------------------

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
or Section 302 of ERISA as to which the Company or any member of the Controlled
Group may have any liability.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pricing Schedule” means Schedule III hereto.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 13.3.1.

“Quotation Day” means, with respect to any Eurocurrency Advance and any Interest
Period, (a) if the applicable currency is GBP, AUD or CAD, the first day of such
Interest Period, (b) if the applicable currency is EUR, two TARGET Days before
the first day of such Interest Period or (c) for any other currency, two
Business Days prior to the commencement of such Interest Period (unless a
different day is generally treated as the rate fixing day by market practice in
the applicable interbank market, as determined by the Agent).

“Ratable Advance” means a borrowing hereunder by a Borrower (a) made by the
Lenders on the same Borrowing Date, or (b) converted or continued by the Lenders
on the same date of conversion or continuation, consisting, in either case, of
the aggregate amount of the several Ratable Loans of the same Type and, in the
case of Eurocurrency Ratable Loans, in the same Agreed Currency and for the same
Interest Period.

“Ratable Borrowing Notice” is defined in Section 2.3.3.

“Ratable Loan” means a Loan made by a Lender pursuant to Section 2.3 hereof.

“Ratable Note” means any promissory note issued at the request of a Lender
pursuant to Section 2.12 to evidence its Ratable Loans in the form of
Exhibit A-1 hereto.

“Recipient” means, as applicable, (a) the Agent and (b) any Lender.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of the
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulations U and X” means Regulations U and X of the Board as from time to
time in effect and any successor or other regulations or official
interpretations of the Board relating to the extension of credit by banks for
the purpose of purchasing or carrying margin stocks applicable to member banks
of the Federal Reserve System.

 

Page 17



--------------------------------------------------------------------------------

“Rentals” means and includes all fixed rents (including as such all payments
which the lessee is obligated to make to the lessor on termination of the lease
or surrender of the property) payable by the Company or a Subsidiary, as lessee
or sublessee under a lease of real or personal property, but shall be exclusive
of any amounts required to be paid by the Company or a Subsidiary (whether or
not designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges. Fixed rents under any so-called,
“percentage leases” shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the aggregate unpaid principal
amount of the outstanding Advances.

“Revolving Credit Termination Balance” means, with respect to any Borrower, the
aggregate principal amount of Advances to such Borrower outstanding on the
Termination Date after giving effect to any Advances made or repaid by such
Borrower on such date.

“S&P” means Standard & Poor’s Financial Services LLC and any successor to its
rating agency business.

“Sanctioned Country” means a country, region or territory which is at any time
subject to Sanctions.

“Sanctions” means (a) economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the US government and
administered by OFAC, (ii) the United Nations Security Council, (iii) the
European Union or (iv) Her Majesty’s Treasury of the United Kingdom; and
(b) economic or financial sanctions imposed, administered or enforced from time
to time by the US State Department, the US Department of Commerce or the US
Department of the Treasury.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the US government and
administered by OFAC, the US State Department, the US Department of Commerce or
the US Department of the Treasury or the United Nations Security Council or any
similar list maintained by the European Union, any EU Member State or any other
U.S. government entity, in each case as the same may be amended, supplemented or
substituted from time to time.

 

Page 18



--------------------------------------------------------------------------------

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Screen Rate” means collectively the LIBOR Screen Rate and the Local Screen
Rates.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Specified Party” means the Agent and each other Lender.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentage shall include those imposed pursuant to such
Regulation D. Eurocurrency Advances shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries, as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the Agent
to be a suitable replacement) for the settlement of payments in Euro.

 

Page 19



--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the Agent to
be a suitable replacement) is open for the settlement of payments in Euro.

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means May 9, 2021, subject to the extension thereof pursuant
to Section 2.6(d), or any earlier date on which the Aggregate Commitment is
reduced to zero or otherwise terminated and/or the Obligations of the Borrowers
become due and payable pursuant to the terms hereof; provided, however, that the
Termination Date of any Lender that is a Non-Consenting Lender relative to any
requested extension pursuant to Section 2.6(d) shall be the Termination Date in
effect immediately prior to such extension for all purposes of this Agreement
(including without limitation Section 2.2.3).

“Total Interest Expense” means, for any period, for any Person and its
Subsidiaries on a consolidated basis, total cash interest expense deducted in
the computation of Consolidated Net Income for such period (including that
attributable to Capitalized Lease Obligations) of such Person and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs of rate hedging in respect of interest rates to the
extent such net costs are allocable to such period in accordance with Agreement
Accounting Principles).

“Transferee” is defined in Section 13.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate
Advance, an Absolute Rate Advance, a Eurocurrency Bid Rate Advance or a
Eurocurrency Ratable Advance.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.5(f)(ii)(B)(3).

“Wholly-Owned”, when used in connection with any Subsidiary means (a) any
Subsidiary all of the outstanding voting securities of which shall at the time
be owned or controlled, directly or indirectly, by such Person or one or more
Wholly-Owned Subsidiaries of

 

Page 20



--------------------------------------------------------------------------------

such Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (b) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Section 1.2 Currency Symbols and Definitions.

As used herein, “$” and “Dollars” denote the lawful currency of the United
States of America; “GBP” and “British Pounds Sterling” denote the lawful
currency of the United Kingdom; “EUR” and “Euro” denote the single currency of
the participating member states of the European Economic Union; “AUD” and
“Australian Dollars” denote the lawful currency of the Commonwealth of
Australia; “CAD” and “Canadian Dollars” denote the lawful currency of Canada;
and “JPY” and “Japanese Yen” denote the lawful currency of Japan.

ARTICLE II

THE CREDITS

Section 2.1 The Facility.

2.1.1 Description of Facility. The Lenders grant to the Borrowers a revolving
credit facility pursuant to which, and upon the terms and subject to the
conditions herein set forth:

(a) each Lender severally agrees to make Ratable Loans in Agreed Currencies to
each of the Borrowers in accordance with Section 2.3; provided that at no time
shall the Advances be outstanding hereunder in more than eight different Agreed
Currencies (including Dollars); and

(b) each Lender may, in its sole discretion, make bids to make Competitive Bid
Loans in the Agreed Currencies to each of the Borrowers in accordance with
Section 2.4.

Section 2.2 Amount of Facility. In no event may the Dollar Amount of the
aggregate principal amount of all outstanding Advances (including both the
Ratable Advances and the Competitive Bid Advances) to all Borrowers exceed the
Aggregate Commitment. The Commitments may be terminated or reduced from time to
time pursuant to Section 2.6(b) or Section 8.1, and may be increased from time
to time pursuant to Section 2.6(c). The Agent will determine the Dollar Amount
of:

(a) each Advance as of the date two Business Days prior to the Borrowing Date
or, if applicable, date of conversion/continuation of such Advance, and

 

Page 21



--------------------------------------------------------------------------------

(b) all outstanding Advances on and as of the last Business Day of each quarter
and on any other Business Day elected by the Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (a) and (b) is herein described as a “Computation Date”
with respect to each Advance for which a Dollar Amount is determined on or as of
such day. If at any time the Dollar Amount of the sum of the aggregate principal
amount of all outstanding Advances (calculated, with respect to those Advances
denominated in Agreed Currencies other than Dollars, as of the most recent
Computation Date with respect to each such Advance) exceeds the Aggregate
Commitment, the Borrowers shall immediately repay Advances in an aggregate
principal amount sufficient to eliminate any such excess.

2.2.2 Availability of Facility. Subject to the terms of this Agreement, the
facility is available from the date hereof to the Termination Date, and the
Borrowers may borrow, repay and reborrow at any time prior to the Termination
Date. The Commitments to lend hereunder shall expire on the Termination Date.
Principal payments made after the Termination Date may not be reborrowed.

2.2.3 Repayment of Facility. The Revolving Credit Termination Balance and all
other unpaid Obligations shall be paid in full by the Borrowers on the
Termination Date.

2.2.4 Several Obligations. Each Borrower will be severally obligated for all
Advances made to such Borrower and all interest accrued with respect thereto,
and no Borrower (other than the Company) will be obligated for any Advances made
to any other Borrower. Except as provided in this Section 2.2.4 and as otherwise
expressly provided herein, the Borrowers shall be jointly and severally liable
for all other Obligations hereunder.

Section 2.3 Ratable Advances.

2.3.1 Ratable Advances. Each Ratable Advance hereunder shall consist of Loans
made to a Borrower from the several Lenders ratably in proportion to the ratio
that their respective Commitments bear to the Aggregate Commitment. The
aggregate outstanding amount of Competitive Bid Advances shall reduce each
Lender’s Commitment ratably in the proportion such Lender’s Commitment bears to
the Aggregate Commitment regardless of which Lender or Lenders make such
Competitive Bid Advances.

2.3.2 Types of Ratable Advances. The Ratable Advances may be Floating Rate
Advances or Eurocurrency Ratable Advances, or a combination thereof, selected by
the Company in accordance with Section 2.3.3.

2.3.3 Method of Selecting Types and Interest Periods for Ratable Advances. The
Company shall select the Type of Ratable Advance and, in the case of each
Eurocurrency Ratable Advance, the Interest Period and Agreed Currency applicable
thereto from time to time. Floating Rate Advances may only be denominated in
Dollars. The Company shall give the Agent irrevocable notice (a “Ratable
Borrowing Notice”) substantially in the form of Exhibit C hereto, or if the
Borrower is a Borrowing Subsidiary, the Company shall, on behalf of such
Borrowing Subsidiary, give a Ratable Borrowing Notice, not later than 10:00 a.m.
(Chicago

 

Page 22



--------------------------------------------------------------------------------

time) on the Borrowing Date of each Floating Rate Advance, three Business Days
before the Borrowing Date for each Eurocurrency Ratable Advance denominated in
Dollars and four Business Days before the Borrowing Date for each Eurocurrency
Ratable Advance denominated in an Agreed Currency other than Dollars.
Notwithstanding the foregoing, a Ratable Borrowing Notice for a Floating Rate
Advance may be given by a Borrower not later than 15 minutes after the time
which such Borrower is required to reject one or more bids offered in connection
with an Absolute Rate Auction pursuant to Section 2.4.6 and a Ratable Borrowing
Notice for a Eurocurrency Ratable Advance may be given not later than 15 minutes
after the time such Borrower is required to reject one or more bids offered in
connection with a Eurocurrency Auction pursuant to Section 2.4.6. A Ratable
Borrowing Notice shall specify:

(a) the Borrowing Date, which shall be a Business Day, of such Ratable Advance,

(b) the aggregate amount of such Ratable Advance,

(c) the Type of Ratable Advance selected,

(d) in the case of each Eurocurrency Ratable Advance, the Interest Period and
Agreed Currency applicable thereto (which Interest Period may not end after the
Termination Date), and

(e) whether such Ratable Advance is to be made to the Company or to a specified
Borrowing Subsidiary.

2.3.4 Conversion and Continuation of Outstanding Ratable Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are either converted into Eurocurrency Advances in accordance with
this Section 2.3.4 or are repaid in accordance with Section 2.8. Each
Eurocurrency Ratable Advance shall continue as a Eurocurrency Ratable Advance
until the end of the then applicable Eurocurrency Interest Period therefor, at
which time:

(a) such Eurocurrency Ratable Advance denominated in Dollars shall be
automatically converted into a Floating Rate Advance unless (i) such
Eurocurrency Ratable Advance is or was repaid in accordance with Section 2.8 or
(ii) the Borrower to which such Eurocurrency Ratable Advance was made shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Eurocurrency Interest Period, such Eurocurrency Ratable
Advance continue as a Eurocurrency Ratable Advance for the same or another
Eurocurrency Interest Period; and

(b) such Eurocurrency Ratable Advance denominated in an Agreed Currency other
than Dollars shall be automatically continued as a Eurocurrency Ratable Advance
in the same Agreed Currency with an interest period of one month unless (i) such
Eurocurrency Ratable Advance is or was repaid in accordance with Section 2.8 or
(ii) the Borrower to which such Eurocurrency Ratable Advance was made shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Eurocurrency Interest Period, such Eurocurrency Ratable
Advance continue as a Eurocurrency Ratable Advance for the same or another
Eurocurrency Interest Period.

 

Page 23



--------------------------------------------------------------------------------

Subject to the terms of Section 2.7, each Borrower may elect from time to time
to convert all or any part of a Floating Rate Advance made to such Borrower into
a Eurocurrency Ratable Advance. Such Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of a Floating
Rate Advance into a Eurocurrency Ratable Advance or continuation of a
Eurocurrency Ratable Advance not later than 10:00 a.m. (Chicago time) at least
three Business Days prior to the date of the requested conversion or
continuation of a Eurocurrency Ratable Advance denominated in Dollars and four
Business Days prior to the date of the requested conversion or continuation of a
Eurocurrency Ratable Advance denominated in an Agreed Currency other than
Dollars, specifying:

(x) the requested date which shall be a Business Day, of such conversion or
continuation,

(y) the aggregate amount and Type of the Ratable Advance which is to be
converted or continued, and

(z) the amount of such Ratable Advance(s) which is to be converted into or
continued as a Eurocurrency Ratable Advance and the duration of the Eurocurrency
Interest Period and the Agreed Currency applicable thereto (which must end on or
prior to the Termination Date).

Notwithstanding any contrary provision hereof, if a Default has occurred and is
continuing and the Agent, at the request of the Required Lenders, so notifies
the Borrowers, then, so long as a Default is continuing (i) no outstanding
Ratable Advance may be converted to or continued as a Eurocurrency Ratable
Advance and (ii) unless repaid, each Eurocurrency Ratable Advance shall be
converted to a Floating Rate Advance at the end of the Eurocurrency Interest
Period applicable thereto.

Section 2.4 Competitive Bid Advances.

2.4.1 Competitive Bid Option. In addition to Ratable Advances pursuant to
Section 2.3, but subject to the terms and conditions of this Agreement
(including, without limitation, the limitation set forth in Section 2.2 as to
the maximum aggregate principal amount of all outstanding Advances hereunder),
the Company may, as set forth in this Section 2.4, request the Lenders, prior to
the Termination Date, to make offers to make Competitive Bid Advances to the
Company or any Borrowing Subsidiary. Each Lender may, but shall have no
obligation to, make such offers and the Company may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.4. Each Competitive Bid Advance to a Borrower shall be repaid by such
Borrower on the last day of the Interest Period applicable thereto.

2.4.2 Competitive Bid Quote Request. When the Company or a Borrowing Subsidiary
wishes to request offers to make Competitive Bid Loans under this Section 2.4,
the Company shall, on its behalf or on behalf of a Borrowing Subsidiary,
transmit to the Agent by telecopy or electronic mail a Competitive Bid Quote
Request so as to be received no later than (x) 1:00 p.m. (London time) at least
five Business Days prior to the Borrowing Date proposed therein, in the case of
a Eurocurrency Auction in an Agreed Currency other than Dollars,

 

Page 24



--------------------------------------------------------------------------------

(y) 10:00 a.m. (Chicago time) at least five Business Days prior to the Borrowing
Date proposed therein, in the case of a Eurocurrency Auction in Dollars, or
(z) 9:00 a.m. (Chicago time) at least one Business Day prior to the Borrowing
Date proposed therein, in the case of an Absolute Rate Auction, specifying:

(a) the proposed Borrowing Date, which shall be a Business Day, for such
Competitive Bid Advance;

(b) the proposed currency of such Competitive Bid Advance, which shall be an
Agreed Currency in the case of a Eurocurrency Auction or Dollars in the case of
an Absolute Rate Auction; provided that after giving effect to such Competitive
Bid Advance, the outstanding Advances shall be denominated in not more than
eight Agreed Currencies (including Dollars);

(c) the aggregate principal amount of such Competitive Bid Advance;

(d) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or an Absolute Rate, or both;

(e) the Interest Period applicable thereto (which may not end after the
Termination Date); and

(f) whether such Competitive Bid Advance is to be made to the Company or to a
Borrowing Subsidiary.

The Company may request offers to make Competitive Bid Loans for more than one
Interest Period and for a Eurocurrency Auction and an Absolute Rate Auction but
for not more than one currency in a single Competitive Bid Quote Request. No
Competitive Bid Quote Request shall be given within 5 Business Days (or upon
reasonable prior notice to the Lenders, such other number of days as the Company
and the Agent may agree) of any other Competitive Bid Quote Request. Each
Competitive Bid Quote Request shall be in a minimum amount of $5,000,000 or a
larger multiple of $1,000,000 (or the Approximate Equivalent Amount if
denominated in an Agreed Currency other than Dollars); provided that upon giving
effect to such Competitive Bid Advance, the then aggregate outstanding principal
Dollar Amount of all Advances shall not exceed the aggregate amount of the
Commitments then in effect. A Competitive Bid Quote Request that does not
conform substantially to the format of Exhibit D hereto shall be rejected, and
the Agent shall promptly notify the Company of such rejection by telecopy.

2.4.3 Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Business Day of receipt of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.4.2, the Agent shall
send to each of the Lenders by telecopy or electronic mail an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit E hereto, which
shall constitute an invitation by the Company to each Lender to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section 2.4.

 

Page 25



--------------------------------------------------------------------------------

2.4.4 Submission and Contents of Competitive Bid Quotes. (a) Each Lender may, in
its sole discretion, submit a Competitive Bid Quote containing an offer or
offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.4.4 and must be submitted to the Agent by
telecopy or electronic mail at its offices specified in or pursuant to
Section 14.1 not later than (i)(A) 1:45 p.m., London time, in the case of JPMCB
and (B) 2:00 p.m., London time, in the case of each other Lender, at least four
Business Days prior to the proposed Borrowing Date in the case of a Eurocurrency
Auction in an Agreed Currency other than Dollars, or (ii)(A) 12:45 p.m., Chicago
time, in the case of JPMCB and (B) 1:00 p.m., Chicago time, in the case of each
other Lender, at least four Business Days prior to the proposed Borrowing Date
in the case of a Eurocurrency Auction in Dollars, or (iii)(A) 8:45 a.m., Chicago
time, in the case of JPMCB and (B) 9:00 a.m., Chicago time, in the case of each
other Lender, on the proposed Borrowing Date in the case of an Absolute Rate
Auction (or, in any such case upon reasonable prior notice to the Lenders, such
other time and date as the applicable Borrower and the Agent may agree, provided
that JPMCB shall always be required to submit its Competitive Bid Quotes not
less than fifteen minutes prior to the other Lenders). Subject to Articles IV
and VIII, any Competitive Bid Quote so made shall be irrevocable except with the
written consent of the Agent given on the instructions of the applicable
Borrower.

(b) Each Competitive Bid Quote shall be in substantially the form of Exhibit F
hereto and shall in any case specify:

(i) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes, and, in the case of a
Eurocurrency Auction, the proposed currency of such Competitive Bid Advance,

(ii) the principal amount of the Competitive Bid Loan for which each such offer
is being made, (A) the Dollar Amount of which principal amount may be greater
than, less than or equal to the Commitment of the quoting Lender, but in no case
greater than the Aggregate Commitment, (B) which principal amount must be at
least $5,000,000 and an integral multiple of $1,000,000 (or the Approximate
Equivalent Amount if denominated in an Agreed Currency other than Dollars), and
(C) which principal amount may not exceed the principal amount of Competitive
Bid Loans for which offers were requested,

(iii) in the case of a Eurocurrency Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan,

(iv) the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Company,

(v) in the case of an Absolute Rate Auction, the Absolute Rate offered for each
such Competitive Bid Loan,

(vi) the maximum aggregate amount, if any, of Competitive Bid Loans offered by
the quoting Lender which may be accepted by the Company,

(vii) the applicable Interest Period; and

(viii) the identity of the quoting Lender.

 

Page 26



--------------------------------------------------------------------------------

(c) The Agent shall reject any Competitive Bid Quote that:

(i) is not substantially in the form of Exhibit F hereto or does not specify all
of the information required by this Section 2.4.4(c),

(ii) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit F hereto,

(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or

(iv) arrives after the time set forth in Section 2.4.4(a).

If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.4.4(c), then the Agent shall notify the relevant Lender of such
rejection as soon as practicable.

2.4.5 Notice to the Company. The Agent shall promptly notify the Company, either
on behalf of the Company or on behalf of any Borrowing Subsidiary, of the terms
(a) of any Competitive Bid Quote submitted by a Lender that is in accordance
with Section 2.4.4 and (b) of any Competitive Bid Quote that is in accordance
with Section 2.4.4 and amends, modifies or is otherwise inconsistent with a
previous Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request. Any such subsequent Competitive Bid Quote shall
be disregarded by the Agent unless such subsequent Competitive Bid Quote
specifically states that it is submitted solely to correct a manifest error in
such former Competitive Bid Quote. The Agent’s notice to the Company shall
specify the aggregate principal amount and currency of Competitive Bid Loans for
which offers have been received for each Interest Period specified in the
related Competitive Bid Quote Request and the respective principal amounts and
Eurocurrency Bid Rates or Absolute Rates, as the case may be, so offered.

2.4.6 Acceptance and Notice by Borrowers. Not later than (i) 4:00 p.m. (London
time) at least four Business Days prior to the proposed Borrowing Date in the
case of a Eurocurrency Auction in an Agreed Currency other than Dollars,
(ii) 2:00 p.m. (Chicago time) at least three Business Days prior to the proposed
Borrowing Date, in the case of a Eurocurrency Auction in Dollars or (iii) 10:00
a.m. (Chicago time) on the proposed Borrowing Date, in the case of an Absolute
Rate Auction, the Company shall notify the Agent, either on its own behalf or on
behalf of a Borrowing Subsidiary, of such Borrower’s acceptance or rejection of
the offers so notified to it pursuant to Section 2.4.5; provided, however, that
the failure by the Company to give such notice to the Agent shall be deemed to
be a rejection of all such offers. In the case of acceptance, such notice (a
“Competitive Bid Borrowing Notice”) shall specify the aggregate principal amount
of offers for each Interest Period that are accepted. The Company may accept or
reject any Competitive Bid Quote in whole or in part (subject to the terms of
Section 2.4.4(b)(iv)); provided that:

(a) the aggregate principal amount of each Competitive Bid Advance may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,

(b) acceptance of offers may only be made on the basis of ascending Eurocurrency
Bid Rates or Absolute Rates, as the case may be, and

 

Page 27



--------------------------------------------------------------------------------

(c) the Company may not accept any offer that is described in Section 2.4.4(c)
or that otherwise fails to comply with the requirements of this Agreement.

2.4.7 Allocation by Agent. If offers are made by two or more Lenders with the
same Eurocurrency Bid Rates or Absolute Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which offers are
accepted for the related Interest Period, the principal amount of Competitive
Bid Loans in respect of which such offers are accepted shall be allocated by the
Agent among such Lenders as nearly as possible (in such multiples, not greater
than $1,000,000 (or the Approximate Equivalent Amount if denominated in an
Agreed Currency other than Dollars), as the Agent may deem appropriate) in
proportion to the aggregate principal amount of such offers; provided, however,
that no Lender shall be allocated a portion of any Competitive Bid Advance which
is less than the minimum amount which such Lender has indicated that it is
willing to accept. Allocations by the Agent of the amounts of Competitive Bid
Loans shall be conclusive in the absence of manifest error. The Agent shall
promptly, but in any event on the same Business Day in the case of Eurocurrency
Bid Rate Advances, and by 11:00 a.m. (Chicago time) in the case of Absolute Rate
Advances, notify each Lender of its receipt of a Competitive Bid Borrowing
Notice and the aggregate principal amount of such Competitive Bid Advance
allocated to each participating Lender.

Section 2.5 Method of Borrowing. Not later than noon (Chicago time) on each
Borrowing Date, each Lender shall make available its Loan or Loans in funds
immediately available in Chicago to the Agent at its address specified pursuant
to Article XIV if such Loan is denominated in Dollars. Not later than noon
(local time in the city of the Agent’s Eurocurrency Payment Office for such
currency) on each Borrowing Date, each Lender shall make available its Loan or
Loans in funds as may then be customary for the settlement of international
transactions in such currency in the city of and at the address of the Agent’s
Eurocurrency Payment Office for such currency to the Agent at its address
specified pursuant to Article XIV if such Loan is denominated in an Agreed
Currency other than Dollars. The Agent will make the funds so received from the
Lenders available to the applicable Borrower at the Agent’s aforesaid address if
denominated in Dollars, and at an account of the applicable Borrower in the
relevant jurisdiction and designated by the Company in the applicable Ratable
Borrowing Notice or Competitive Bid Quote Request, if denominated in an Agreed
Currency other than Dollars.

Section 2.6 Commitment Fee; Reduction and Increase of Aggregate Commitment;
Extension of Termination Date.

(a) Commitment Fee. The Company and the Borrowing Subsidiaries hereby jointly
and severally agree to pay to the Agent for the account of the Lenders, ratably
in proportion to their Commitments, a commitment fee (the “Commitment Fee”) at a
rate per annum equal to the Applicable Commitment Fee Rate on the daily average
unused amount of the Commitments, which fee shall be payable in arrears on the
third Business Day following the last day of March, June, September and December
of each year commencing on June 30, 2016 and with a final payment due and
payable on the Termination Date. For the purposes of determining the amount of
the Commitment Fee, outstanding Competitive Bid Loans shall be deemed not to be
a usage of the Commitments.

 

Page 28



--------------------------------------------------------------------------------

(b) Reductions in Aggregate Commitment. The Borrowers may permanently reduce the
Aggregate Commitment in whole, or in a minimum aggregate amount of $25,000,000
and in integral multiples of $1,000,000 if in excess thereof (or the Approximate
Equivalent Amount if denominated in an Agreed Currency other than Dollars),
ratably among the Lenders, upon at least three Business Days’ written notice to
the Agent, which notice shall specify the amount of any such reduction,
provided, however, that the amount of the Aggregate Commitment may not be
reduced below the aggregate principal Dollar Amount of the outstanding Advances.
All accrued Commitment Fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Loans hereunder and on the
final date upon which all Loans are repaid hereunder. The Aggregate Commitment
once reduced as provided in this Section 2.6(b) may only be reinstated as
specifically provided in Section 2.6(c) below. If (i) any Lender notifies the
Company in accordance with Section 3.5(d) or (ii) a Borrower reasonably
determines that it is or will be required to make any additional payment to any
Lender under Sections 3.1 or 3.2, then the Company may, at any time thereafter
(provided that no Default or Unmatured Default then exists and no satisfactory
solution has been reached pursuant to Section 3.6) and by not less than five
Business Days’ prior written notice to the Agent, cancel such Lender’s
Commitment, whereupon such Lender shall cease to be obliged to make further
Loans hereunder and its Commitment shall be reduced to zero. Upon termination of
such Lender’s Commitment, each applicable Borrower shall, subject to the last
sentence of this Section 2.6(b), pay all outstanding Obligations owing to such
Lender. Any notice of cancellation given pursuant to this Section 2.6(b) shall
be irrevocable and shall specify the date upon which such cancellation is to
take effect. Notwithstanding any such cancellation, the obligations of the
Company under Sections 3.1, 3.2 and 10.6 shall survive any such cancellation and
be enforceable by such Lender. In any case described in clauses (b)(i) through
(b)(iii) above in which the Company has the right to cancel a Lender’s
Commitment, the Company may, in connection with such cancellation, arrange for a
sale (at par) of such Commitment and all outstanding Loans held by such Lender
pursuant to the terms of Section 13.3 and such Lender will promptly enter into
any such sale arranged by the Company.

(c) Increase in Aggregate Commitment. (i) The Company may at any time propose
that the Aggregate Commitment be increased (the amount of such increase being a
“Commitment Increase”), effective as at a date prior to the Termination Date and
at least 15 days after the Company proposes any such increase to the Agent in
writing (an “Increase Date”) as to which agreement is to be reached by an
earlier date specified in such notice (a “Commitment Date”); provided, however,
that (A) the Company may not propose more than two Commitment Increases in any
calendar year, (B) the Company may not propose more than five Commitment
Increases pursuant to this Agreement, (C) the minimum proposed Commitment
Increase per notice shall be $10,000,000, (D) in no event shall the Aggregate
Commitment hereunder at any time exceed $4,500,000,000, and (E) no Default or
Unmatured Default shall have occurred and be continuing on such Increase Date.
The Agent shall notify the Lenders thereof promptly upon its receipt of any such
notice. The Agent agrees that it will cooperate with the Company in discussions
with the Lenders and other lending institutions with a view to arranging the
proposed Commitment Increase through the increase of the Commitments of one or
more of the Lenders (each such Lender that is willing to increase its Commitment
hereunder being an “Increasing Lender”) and/or through Commitments provided by
one or more Assuming Lenders; provided, however, that it shall be in each
Lender’s sole discretion whether to increase its Commitment hereunder in
connection with the proposed Commitment Increase; and provided further that the

 

Page 29



--------------------------------------------------------------------------------

minimum Commitment of each Assuming Lender that becomes a party to this
Agreement pursuant to this Section 2.6(c) shall be at least equal to
$10,000,000. If agreement is reached on or prior to the applicable Commitment
Date with any Increasing Lenders and Assuming Lenders as to a Commitment
Increase (which may be less than but not greater than specified in the
applicable notice from the Company), such agreement to be evidenced by a notice
in reasonable detail from the Company to the Agent on or prior to the applicable
Commitment Date, such Assuming Lenders, if any, shall become Lenders hereunder
as of the applicable Increase Date and the Commitments of such Increasing
Lenders and such Assuming Lenders shall become or be, as the case may be, as of
the Increase Date, the amounts specified in such notice; provided that:

(x) the Agent shall have received (with copies for each Lender, including each
such Assuming Lender) by no later than 10:00 a.m. (Chicago time) on the
applicable Increase Date a certificate of a Financial Officer, stating that the
Board of Directors of the Company has adopted resolutions authorizing the
Company to borrow money pursuant to this Agreement from time to time in an
aggregate principal amount at any one time outstanding in an amount at least
equal to the Aggregate Commitment, after giving effect to the pending Commitment
Increase, and that such resolutions remain in full force and effect and have not
been modified or rescinded or attaching and certifying, if applicable, any
amendments to such resolutions or supplemental borrowing resolutions (together
with a similar certificate from an authorized officer of each Borrowing
Subsidiary, if any are then parties to this Agreement);

(y) each such Assuming Lender shall have delivered to the Agent, by no later
than 10:00 a.m. (Chicago time) on such Increase Date, an appropriate Lender
Assumption Agreement in substantially the form of Exhibit J hereto (a “Lender
Assumption Agreement”), duly executed by such Assuming Lender and the Company;
and

(z) each such Increasing Lender shall have delivered to the Agent by, no later
than 10:00 a.m. (Chicago time) on such Increase Date, (A) its existing Ratable
Note, if any, and (B) confirmation in writing satisfactory to the Agent as to
its increased Commitment.

(ii) In the event that the Agent shall have received notice from the Company as
to its agreement to a Commitment Increase on or prior to the applicable
Commitment Date and each of the actions provided for in clauses (i)(x) through
(i)(z) above shall have occurred prior to 10:00 a.m. (Chicago time) on the
applicable Increase Date to the satisfaction of the Agent, the Agent shall
promptly notify the Lenders (including any Assuming Lenders) and the Company of
the occurrence of such Commitment Increase and shall record in its records the
relevant information with respect to each Increasing Lender and Assuming Lender.
Each Increasing Lender and each Assuming Lender shall, before 2:00 p.m. (Chicago
time) on the applicable Increase Date, make available to the Agent in accordance
with the provisions of Section 2.5 (or at such other time as shall be agreed
among the Agent, the applicable Lenders and the Company), in same day funds, in
the case of such Assuming Lender, an amount equal to such Assuming Lender’s

 

Page 30



--------------------------------------------------------------------------------

ratable portion of the Ratable Advances then outstanding (calculated based on
its Commitment as a percentage of the Aggregate Commitment after giving effect
to the relevant Commitment Increase) and, in the case of such Increasing Lender,
an amount equal to the excess of (A) such Increasing Lender’s ratable portion of
the Ratable Advances then outstanding after giving effect to the relevant
Commitment Increase over (B) such Increasing Lender’s ratable portion of the
Ratable Advances then outstanding before giving effect to the relevant
Commitment Increase. After the Agent’s receipt of such funds from each such
Increasing Lender and each such Assuming Lender, the Agent will, if necessary,
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective applicable Lending Installations in an amount to
each other Lender such that the aggregate amount of the outstanding Ratable
Advances owing to each Lender after giving effect to such distribution equals
such Lender’s ratable portion of the Ratable Advances then outstanding after
giving effect to the relevant Commitment Increase.

(iii) In the event that the Agent shall not have received notice from the
Company as to such agreement on or prior to the applicable Commitment Date or
the Company shall, by notice to the Agent prior to the applicable Increase Date,
withdraw its proposal for a Commitment Increase or any of the actions provided
for above in clauses (i)(x) through (i)(z) shall not have occurred by 10:00 a.m.
(Chicago time) on the such Increase Date, such proposal by the Company shall be
deemed not to have been made. In such event, any actions theretofore taken under
clauses (i)(x) through (i)(z) above shall be deemed to be of no effect and all
the rights and obligations of the parties shall continue as if no such proposal
had been made.

(d) Extension of Termination Date. (i) So long as no Default or Unmatured
Default has occurred and is continuing, the Company may on one occasion, upon at
least 45 days and not more than 60 days prior to any annual anniversary of the
date hereof, by written notice to the Agent (who shall promptly provide a copy
of such notice to each Lender), propose to extend the Termination Date by one
year. Each Lender may, not more than 30 days nor less than 20 days prior to such
anniversary date, elect by written notice to the Company and the Agent to extend
its Termination Date by a period of one year. The Agent will notify the Company,
in writing of the Lenders’ decisions no later than 15 days prior to such
anniversary date. No Lender (or any successor thereto) shall have any obligation
to extend its Termination Date, and any decision by a Lender to extend its
Termination Date shall be made in its sole discretion independently from any
other Lender. Any Lender that does not respond to a request to extend the
Termination Date shall be deemed to be a Non-Consenting Lender.

(ii) If any Lender shall not elect to extend its Termination Date pursuant to
paragraph (i) above (each such Lender being a “Non-Consenting Lender”), the
Company may designate another bank or other financial institution (which shall
either be an Assuming Lender or may be, but need not be, one or more of the
existing Lenders) which at the time agrees to accept an assignment of the
Commitment of the Non-Consenting Lender in accordance with Section 13.3;
provided, however, that (A) any Assuming Lender at the time of the applicable
assignment shall execute and deliver to the Agent a lender assumption agreement
in form and substance reasonably satisfactory to the Agent; (B) the amount of
the Commitment of any such Assuming Lender as a result

 

Page 31



--------------------------------------------------------------------------------

of such substitution shall in no event be less than $5,000,000 unless the amount
of the Commitment of such Non-Consenting Lender is less than $5,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; (C) any
such Non-Consenting Lender shall have been paid (x) the aggregate principal
amount of, and any interest accrued and unpaid to the effective date of the
assignment on, the outstanding Advances, if any, of such Non-Consenting Lender
plus (y) any accrued but unpaid commitment fees owing to such Non-Consenting
Lender as of the effective date of such assignment; (D) all additional costs
reimbursements, expense reimbursements and indemnities payable to such
Non-Consenting Lender, and all other accrued and unpaid amounts owing to such
Non-Consenting Lender hereunder, as of the effective date of such assignment
shall have been paid to such Non-Consenting Lender; and (E) with respect to any
such Assuming Lender, the applicable processing and recordation fee required
under Section 13.3 for such assignment shall have been paid. To the extent that
the Termination Date is not extended as to any Lender pursuant to this
Section 2.6(d) and the Commitment of such Lender is not assumed in accordance
with this paragraph (ii), the Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Company, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Article III,
Section 10.6 and Article XI (solely with respect to indemnification obligations
set forth therein), shall survive the Termination Date for such Lender as to
matters occurring prior to such date.

(iii) If (after giving effect to any assignments pursuant to paragraph (ii) of
this Section 2.6(d)) Lenders having Commitments equal to at least 50% of the
Commitments in effect immediately prior to the applicable anniversary date
consent in writing to a requested extension (whether by execution or delivery of
an assignment agreement pursuant to Section 13.3 or otherwise) not later than
one Business Day prior to such anniversary date, the Agent shall so notify the
Company, and so long as no Default or Unmatured Default shall have occurred and
then be continuing (and the Company shall have so certified to the Agent) on the
proposed effective date of such execution, the Termination Date then in effect
shall be extended for the additional one-year period as described in paragraph
(i) of this Section 2.6(d), and all references in this Agreement and in the
Notes to the “Termination Date” shall, with respect to each Lender other than a
Non-Consenting Lender for such extension, refer to the Termination Date as so
extended. Promptly following each extension of the Termination Date, the Agent
shall notify the Lenders of the extension of the scheduled Termination Date in
effect immediately prior thereto.

Section 2.7 Minimum Amount of Each Advance. Each Eurocurrency Ratable Advance
shall be in the minimum amount of $5,000,000 and in multiples of $1,000,000 if
in excess thereof (or the Approximate Equivalent Amount if denominated in an
Agreed Currency other than Dollars), and each Floating Rate Advance shall be in
the minimum amount of $5,000,000 and in multiples of $1,000,000 if in excess
thereof (or the Approximate Equivalent Amount if denominated in an Agreed
Currency other than Dollars); provided, however, that any Floating Rate Advance
may be in the amount of the unused Aggregate Commitment. Each Competitive Bid
Advance shall be in the minimum amount of $5,000,000 (and in multiples of
$1,000,000 if in excess thereof). No Borrower shall request a Fixed Rate Advance
if, after giving effect to the requested Fixed Rate Advance, more than 12
separate Fixed Rate Advances would be outstanding.

 

Page 32



--------------------------------------------------------------------------------

Section 2.8 Optional Principal Payments. Each Borrower may from time to time
pay, without penalty or premium, all outstanding Floating Rate Advances, or, in
a minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000
in excess thereof, any portion of the outstanding Floating Rate Advances, upon
one Business Day’s prior notice to the Agent. Each Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Ratable Advances, or, in a minimum aggregate amount of $10,000,000 or any
integral multiple of $1,000,000 in excess thereof (or the Approximate Equivalent
Amount if denominated in an Agreed Currency other than Dollars), any portion of
the outstanding Eurocurrency Ratable Advances upon three Business Days’ prior
notice to the Agent. A Competitive Bid Loan may not be paid prior to the last
day of the applicable Interest Period.

Section 2.9 Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Eurocurrency
Ratable Advance into a Floating Rate Advance pursuant to Section 2.3.4, to but
excluding the date it becomes due or is converted into a Eurocurrency Ratable
Advance pursuant to Section 2.3.4 hereof, at a rate per annum equal to the
Alternate Base Rate for such day. Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Fixed Rate
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such Fixed Rate Advance. No Interest Period may end after the
Termination Date.

Section 2.10 Rate After Maturity. Except as provided in the next sentence, any
Dollar-denominated Advance not paid at maturity, whether by acceleration or
otherwise, shall bear interest until paid in full at a rate per annum equal to
the Floating Rate plus 2% per annum, payable upon demand. Any Advance
denominated in an Agreed Currency other than Dollars that is not paid at
maturity, whether by acceleration or otherwise, shall bear interest until paid
at the rate applicable thereto plus 2% per annum, payable upon demand. In the
case of a Dollar-denominated Fixed Rate Advance the maturity of which is
accelerated, such Fixed Rate Advance shall bear interest for the remainder of
the applicable Interest Period (or until paid if paid prior to the end of such
Interest Period), at the higher of the rate otherwise applicable to such Fixed
Rate Advance for such Interest Period plus 2% per annum or the Floating Rate
plus 2% per annum. In the case of a Fixed Rate Advance denominated in an Agreed
Currency other than Dollars the maturity of which is accelerated, such Fixed
Rate Advance shall bear interest for the remainder of the applicable Interest
Period (or until paid if paid prior to the end of such Interest Period) at the
rate otherwise applicable to such Fixed Rate Advance for such Interest Period
plus 2% per annum.

 

Page 33



--------------------------------------------------------------------------------

Section 2.11 Method of Payment. (a) Each Advance shall be repaid and each
payment of interest thereon shall be paid in the currency in which such Advance
was made or, where such currency has converted to the Euro, in the Euro. All
payments of the Obligations hereunder shall be made, without setoff, deduction,
or counterclaim, in immediately available funds to the Agent at (except as set
forth in the next sentence) the Agent’s address specified pursuant to
Article XIV, or at any other Lending Installation of the Agent specified in
writing by the Agent to the Borrowers, by noon (local time) on the date when due
and shall be applied ratably by the Agent among the Lenders. All payments to be
made by the Borrowers hereunder in any currency other than Dollars shall be made
in such currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Agent, at its Eurocurrency Payment Office for such currency and shall be applied
ratably by the Agent among the Lenders. Each payment delivered to the Agent for
the account of any Lender shall be delivered promptly by the Agent to such
Lender in the same type of funds that the Agent received at (i) with respect to
Floating Rate Loans and Eurocurrency Loans denominated in Dollars, its address
specified pursuant to Article XIV or at any Lending Installation specified in a
notice received by the Agent from such Lender and (ii) with respect to
Eurocurrency Loans denominated in an Agreed Currency other than Dollars, in the
funds received from the Borrowers at the address of the Agent’s Eurocurrency
Payment Office for such currency.

(b) Notwithstanding the foregoing provisions of this Section 2.11, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Borrowers are not able to make
payment to the Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrowers hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrowers take all risks of the imposition of any such
currency control or exchange regulations. For purposes of this Section 2.11(b),
the participation by any country in the third stage of the European Economic and
Monetary Union shall not constitute the imposition of currency control or
exchange regulations.

Section 2.12 Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender to such Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made to each Borrower hereunder, the Agreed Currency and
Type thereof and the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder from each Borrower and each Lender’s share thereof.

 

Page 34



--------------------------------------------------------------------------------

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the Agent
or any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrowers to repay the Obligations in
accordance with their terms.

(d) Any Lender may request that its Ratable Loans or its Competitive Bid Loans
be evidenced by Ratable Notes or Competitive Bid Notes, respectively. In such
event, each Borrower shall prepare, execute and deliver to such Lender a Ratable
Note or a Competitive Bid Note, as the case may be, payable to such Lender.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (prior to any assignment pursuant to Section 13.3) be represented by a
Note payable to the payee named therein, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs
(a) and (b) above.

Section 2.13 Telephonic Notices. Each Borrower hereby authorizes the Lenders and
the Agent to extend, convert or continue Advances denominated in Dollars, effect
selections of Types of Advances denominated in Dollars, submit Competitive Bid
Quotes for Advances denominated in Dollars and transfer funds based on
telephonic notices made by any person or persons the Agent or any Lender in good
faith believes to be acting on behalf of such Borrower, it being understood that
the foregoing authorization is specifically intended to allow Borrowing Notices,
Conversion/Continuation Notices and Competitive Bid Quote Requests for Advances
denominated in Dollars to be given telephonically. Each Borrower agrees to
deliver promptly to the Agent a written confirmation, if such confirmation is
requested by the Agent or any Lender, of each telephonic notice signed by a
Financial Officer. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.

Section 2.14 Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, on any date on which
the Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
upon the termination of the Commitments and at maturity. Interest accrued on
that portion of the outstanding principal amount of any Floating Rate Advance
converted into a Eurocurrency Ratable Advance on a day other than a Payment Date
shall be payable on the date of conversion. Interest accrued on each Fixed Rate
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Fixed Rate Advance is prepaid, whether by acceleration or
otherwise, upon the termination of the Commitments and at maturity. Interest
accrued on each Fixed Rate Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest on Loans and fees shall be calculated for actual
days elapsed on the basis of a 360-day year, except that interest on Floating
Rate Loans shall be calculated for actual days elapsed on the basis of a 365-day
year or 366 day year, as the case may be, and interest on Loans denominated in
British Pounds Sterling or by reference to the CDOR Rate shall be calculated for
actual days elapsed on the basis of a 365-day year (or 366 days in a leap year).
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

Page 35



--------------------------------------------------------------------------------

Section 2.15 Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Ratable Borrowing Notice, Conversion/Continuation Notice, Competitive Bid
Borrowing Notice, and repayment notice received by it hereunder. The Agent will
notify each Lender of the interest rate applicable to each Fixed Rate Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

Section 2.16 Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and any Notes issued hereunder shall be deemed held by
each Lender for the benefit of any such Lending Installation. Each Lender may,
by written notice to the Agent and the Borrowers in accordance with Article XIV,
designate replacement or additional Lending Installations through which Loans
will be made by it and for whose account Loan payments are to be made.

Section 2.17 Non-Receipt of Funds by the Agent. Unless a Borrower or a Lender,
as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of a Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or such Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by a Borrower, the interest rate applicable to the relevant Loan.

Section 2.18 Borrowing Subsidiaries. The Company may at any time or from time to
time, with the consent of the Agent and each Lender, which consents shall not be
unreasonably withheld, add as a party to this Agreement any Subsidiary to be a
“Borrowing Subsidiary” hereunder by the execution and delivery to the Agent of a
duly completed Assumption Letter by such Subsidiary, with the written consent of
the Company at the foot thereof. Upon such execution, delivery and consent such
Subsidiary shall for all purposes be a party hereto as a Borrowing Subsidiary as
fully as if it had executed and delivered this Agreement. So long as the
principal of and interest on any Advances made to any Borrowing Subsidiary under
this Agreement shall have been repaid or paid in full and all other obligations
of such Borrowing Subsidiary under this Agreement shall have been fully
performed, the Company may, by not less than five Business Days’ prior notice to
the Agent (which shall promptly notify the Lenders thereof), terminate such
Borrowing Subsidiary’s status as a “Borrowing Subsidiary”.

 

Page 36



--------------------------------------------------------------------------------

Section 2.19 Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Advance
in any Agreed Currency other than Dollars, if there shall occur on or prior to
the date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Agent or the Required Lenders make
it impracticable for the Eurocurrency Ratable Loans comprising such Advance to
be denominated in the Agreed Currency specified by the Borrowers, then the Agent
shall forthwith give notice thereof to the Borrowers and the Lenders, and such
Loans shall not be denominated in such Agreed Currency but shall, except as
otherwise set forth in Section 2.1.1, be made on such Borrowing Date in Dollars,
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be, as Floating Rate Loans,
unless the Borrower notifies the Agent at least one Business Day before such
date that (a) it elects not to borrow on such date or (b) it elects to borrow on
such date in a different Agreed Currency, as the case may be, in which the
denomination of such Loans would in the opinion of the Agent and the Required
Lenders be practicable and in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related Borrowing
Notice or Conversion/Continuation Notice, as the case may be.

Section 2.20 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrowers hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main Chicago office on the
Business Day preceding that on which final, non-appealable judgment is given.
The obligations of the Borrowers in respect of any sum due to any Lender or the
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or the Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Agent, as the case may be, in the specified currency, the
Borrowers agree, to the fullest extent that they may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Agent, as the case may be, against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 13.2, such Lender or the
Agent, as the case may be, agrees to remit such excess to the Borrowers.

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.6(a); and

 

Page 37



--------------------------------------------------------------------------------

(b) the Commitment and principal amount of the outstanding Advances of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 8.2); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby.

The Agent shall provide written notice to any Lender determined by the Agent to
be a Defaulting Lender hereunder (and the Agent shall provide a copy of such
determination to the Company). In the event that the Agent and the Company agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, if any Loans are outstanding on such date,
such Lender shall purchase, at par plus the amount of all accrued and unpaid
interest thereon, such of the Loans of the other Lenders or a portion of the
Loans of the other Lenders as the Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its applicable
Commitment percentage.

ARTICLE III

YIELD PROTECTION; TAXES

Section 3.1 Yield Protection. If, on or after the date of this Agreement, any
Change in Law:

(a) subjects any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit, compulsory loan or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Recipient or
any applicable Lending Installation (other than reserves and assessments taken
into account in determining the interest rate applicable to Fixed Rate
Advances), or

(c) imposes any other condition, cost or expense (other than Taxes) the result
of which is to increase the cost to any Recipient or any applicable Lending
Installation of making, funding or maintaining its Fixed Rate Loans or reduces
any amount receivable by any Recipient or any applicable Lending Installation in
connection with its Fixed Rate Loans, or requires any Recipient or any
applicable Lending Installation to make any payment calculated by reference to
the amount of Fixed Rate Loans held or interest received by it, by an amount
deemed material by such Recipient,

and the result of any of the foregoing is to increase the cost to such Recipient
or applicable Lending Installation of making, converting into, continuing or
maintaining its Fixed Rate Loans or Commitment or to reduce the return received
by such Recipient or applicable Lending Installation in connection with such
Fixed Rate Loans or Commitment, then, within 15 days of demand by such
Recipient, the Borrowers shall pay such Recipient such additional amount or
amounts as will compensate such Lender for such increased cost or reduction in
amount received.

 

Page 38



--------------------------------------------------------------------------------

Section 3.2 Changes in Capital Adequacy Regulations. (a) If a Lender determines
the amount of capital or liquidity required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a Change in Law, then, within 15 days of
demand by such Lender, the Borrowers shall pay such Lender the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this
Agreement, its Loans or its Commitment to make Loans hereunder (after taking
into account such Lender’s policies as to capital adequacy and liquidity).

(b) If, after the date hereof, any Change in Law shall make it unlawful or
impossible for any of the Lenders (or any of their respective lending offices)
to honor its obligations hereunder to make or maintain any Eurocurrency Loan or
any Floating Rate Loan as to which the interest rate is determined by reference
to the Adjusted LIBO Rate, such Lender shall promptly give notice thereof to the
Agent and the Agent shall promptly give notice to the Company and the other
Lenders. Thereafter, until the Agent notifies the Company that such
circumstances no longer exist, (i) the obligations of the Lenders to make
Eurocurrency Loans or Floating Rate Loans as to which the interest rate is
determined by reference to the Adjusted LIBO Rate, and the right of the Company
to convert any Loan to a Eurocurrency Loan or continue any Loan as a
Eurocurrency Loan or a Floating Rate Loan as to which the interest rate is
determined by reference to the Adjusted LIBO Rate shall be suspended and
thereafter the Company may select only Floating Rate Loans as to which the
interest rate is not determined by reference to the Adjusted LIBO Rate
hereunder, (ii) all Floating Rate Loans shall cease to be determined by
reference to the Adjusted LIBO Rate and (iii) if any of the Lenders may not
lawfully continue to maintain a Eurocurrency Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Floating Rate Loan as to which the interest rate is not
determined by reference to the Adjusted LIBO Rate for the remainder of such
Interest Period.

Section 3.3 Availability of Types of Advances. If (a) any Lender determines that
maintenance of its Eurocurrency Ratable Loans or Eurocurrency Bid Rate Loans at
a suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, (b) if the
Required Lenders determine that (i) deposits of a type, currency and maturity
appropriate to match fund Eurocurrency Ratable Advances are not available or
(ii) the interest rate applicable to Eurocurrency Ratable Advances does not
accurately reflect the cost of making or maintaining Eurocurrency Ratable
Advances, or (c) if the Agent shall determine that adequate and reasonable means
do not exist for ascertaining the LIBO Rate (including, without limitation, by
means of an Interpolated Rate) or the LIBOR Market Rate Spread, then the Agent
shall, in the case of clause (a) above, suspend the availability of Eurocurrency
Ratable Advances and Eurocurrency Bid Rate Advances and require any affected
Eurocurrency Ratable Advances and Eurocurrency Bid Rate Advances to be repaid or
converted to Floating Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4, and, in the case of clause
(b) or (c) above, suspend the availability of Eurocurrency Ratable Advances and
require any affected Eurocurrency Ratable Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4; provided, that in each case above, all Advances
denominated in an Agreed Currency other than Dollars must be repaid.

 

Page 39



--------------------------------------------------------------------------------

Section 3.4 Funding Indemnification. If any payment of a Fixed Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Fixed Rate
Advance is not made on the date specified by the requesting Borrower for any
reason other than default by the Lenders, such Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Fixed Rate Advance.

Section 3.5 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.5) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 3.5, such
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(d) Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

Page 40



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.2.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with this Agreement, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this paragraph (e).

(f) Status of Lenders.

(i) (A) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement shall deliver
to the Company and the Agent, at the time or times reasonably requested by the
Company or the Agent, such properly completed and executed documentation
reasonably requested by the Company or the Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Company or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.5(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that each
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

 

Page 41



--------------------------------------------------------------------------------

(1) In the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under this Agreement, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

 

Page 42



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under this Agreement would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the Agent
in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under this Agreement.

 

Page 43



--------------------------------------------------------------------------------

Section 3.6 Mitigation of Additional Costs or Adverse Circumstances. If, in
respect of any Lender, circumstances arise which would or would upon the giving
of notice result in:

(a) an increase in the liability of a Borrower to such Lender under Section 3.1,
3.2 or 3.5 or

(b) the unavailability of a Type of Ratable Loan under Section 3.3;

then, without in any way limiting, reducing or otherwise qualifying the
applicable Borrower’s obligations under any of the clauses referred to above in
this Section 3.6, such Lender shall promptly upon becoming aware of the same
notify the Agent thereof and shall, in consultation with the Agent and the
Company and to the extent that it can do so without prejudice to its own
position, take such reasonable steps as may be reasonably open to it to mitigate
the effects of such circumstances (including, without limitation, (i) the
transfer of its Loans to a Lending Installation in another jurisdiction,
(ii) the assignment of its rights and obligations hereunder to another bank or
other entity willing to participate in this facility or (iii) the restructure of
its participation in this facility in a manner which will avoid the event in
question and on terms mutually acceptable to such Lender, the Agent and the
Company). If and so long as a Lender has been unable to take, or has not taken,
steps acceptable to the Company to mitigate the effect of the circumstances in
question, or if any Lender has become a Defaulting Lender, such Lender shall be
obliged, at the written request of the Company, to assign all its rights (other
than its existing rights to payments pursuant to Sections 3.1, 3.2 and 3.5) and
obligations hereunder to another bank or other entity nominated by the Company
with the approval of the Agent and willing to participate in the facility in
place of such Lender; provided that such other bank or entity satisfies all of
the requirements of this Agreement including, but not limited to, providing the
forms required by Sections 3.5(f) and 13.3.3. Notwithstanding any such
assignment, the obligations of the Company under Sections 3.1, 3.2, 3.5 and 10.6
shall survive any such assignment and be enforceable by such Lender.

Section 3.7 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrowers to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Ratable Advances under Section 3.3, so long as such designation is
not, in the judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrowers (with a copy
to the Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.
Such written statement shall set forth in reasonable detail the calculations
upon which such Lender determined such amount and shall be final, conclusive and
binding on the Borrowers in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurocurrency Loan shall
be calculated as though each Lender funded its Eurocurrency Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurocurrency Rate or Eurocurrency Bid Rate, as
the case may be, applicable to such Loan, whether in fact that is the case or
not; provided, that such Lender need not disclose any information that is
confidential or to the extent prohibited by law or regulation. Unless otherwise
provided herein, the amount specified in the written statement of any Lender
shall be payable on demand after receipt by the Borrowers of such written
statement. The obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.
Notwithstanding any contrary provision of this Article III, no Borrower shall be
required to make any payments to any Lender pursuant to Sections 3.1 or 3.2 with
respect to periods of time more than 90 days prior to the date upon which such
Lender’s written statement in accordance with the terms of this Section 3.7 is
first delivered to the applicable Borrower.

 

Page 44



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Effectiveness. This Agreement shall not become effective until the
date on which the Company has furnished or caused to be furnished to the Agent
with sufficient copies for the Lenders:

(a) Copy of a certificate of good standing of the Company certified by the
appropriate governmental officer in its jurisdiction of incorporation.

(b) Copies, certified by the Secretary or Assistant Secretary of the Company, of
its restated certificate of incorporation, together with all amendments, of its
by-laws and of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for any Lender) authorizing the
execution of the Loan Documents, as well as any other information required by
Section 326 of the USA PATRIOT ACT or necessary for the Agent or any Lender to
verify the identity of the Company as required by Section 326 of the USA PATRIOT
ACT.

(c) An incumbency certificate, executed by the Secretary or Assistant Secretary
of the Company, which shall identify by name and title and bear the signature of
the officers of the Company authorized to sign the Loan Documents and to make
borrowings hereunder, upon which certificate the Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company.

(d) A certificate, signed by the Financial Officer of the Company, stating that
on such date no Default or Unmatured Default has occurred and is continuing.

(e) A certificate, signed by the Financial Officer of the Company, stating that
on such date the representations and warranties contained in the Loan Documents
are true and correct in all material respects.

(f) A written opinion of the Company counsel, addressed to each of the Lenders,
in substantially the form of Exhibit B-1 hereto.

(g) Any Notes requested by a Lender pursuant to Section 2.12 payable to each
such requesting Lender.

(h) The Agent shall have received evidence that all principal, interest, fees
and other amounts owing under the Existing Credit Agreements shall have been (or
shall substantially contemporaneously with the effectiveness hereof are being)
repaid in full (it being understood that such amounts may be repaid out of the
proceeds of Loans hereunder) and all commitments thereunder shall have been
terminated.

(i) The Agent and Arranger shall have received all fees and other amounts due
and payable on or prior to the Execution Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Company hereunder.

 

Page 45



--------------------------------------------------------------------------------

(j) Such other documents as any Lender or its counsel may have reasonably
requested.

Section 4.2 Initial Advance to Each Borrowing Subsidiary. No Lender shall be
required to make an Advance hereunder to a Borrowing Subsidiary unless the
Company has furnished or caused to be furnished to the Agent with sufficient
copies for the Lenders:

(a) The Assumption Letter executed and delivered by such Borrowing Subsidiary
and containing the written consent of the Company at the foot thereof, as
contemplated by Section 2.18.

(b) Copies of the articles or certificate of incorporation of such Borrowing
Subsidiary, together with all amendments, and a certificate of good standing,
each certified by the appropriate governmental officer in its jurisdiction of
incorporation, as well as any other information required by Section 326 of the
USA PATRIOT ACT or necessary for the Agent or any Lender to verify the identity
of such Borrowing Subsidiary as required by Section 326 of the USA PATRIOT ACT.

(c) Copies, certified by the Secretary or Assistant Secretary of the Borrowing
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Agent) approving the
Assumption Letter.

(d) An incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrowing Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Borrowing Subsidiary authorized to sign the
Assumption Letter and the other documents to be executed and delivered by such
Borrowing Subsidiary hereunder, upon which certificate the Agent and the Lenders
shall be entitled to rely until informed of any change in writing by the
Company.

(e) An opinion of counsel to such Borrowing Subsidiary, substantially in the
form of Exhibit B-2 hereto.

(f) Any Notes requested by a Lender pursuant to Section 2.12 payable to each
such requesting Lender.

Section 4.3 Each Advance. No Lender shall be required to make any Advance
(including, without limitation, the initial Advance hereunder), unless on the
applicable Borrowing Date:

(a) Prior to and after giving effect to such Advance there exists no Default or
Unmatured Default.

(b) The representations and warranties contained in the Loan Documents are true
and correct in all material respects as of such Borrowing Date (except (i) for
the representations and warranties set forth in Sections 5.5 and 5.7, which
relate solely to, and were

 

Page 46



--------------------------------------------------------------------------------

true and correct in all material respects as of, the date of this Agreement,
(ii) such other representations and warranties which expressly relate solely to,
and were true and correct in all material respects as of, an earlier date, and
(iii) that any such representation and warranty qualified by materiality or
Material Adverse Effect is (or, as applicable, was) true and correct in all
respects as of the applicable date referred to above).

Each Ratable Borrowing Notice with respect to each such Ratable Advance and each
Competitive Bid Borrowing Notice with respect to each such Competitive Bid
Advance shall constitute a representation and warranty by the applicable
Borrower that the conditions contained in Section 4.3(a) and (b) have been
satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Agent and the Lenders that:

Section 5.1 Corporate Existence and Standing. Each of the Company and its
Material Subsidiaries is a corporation duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of incorporation and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

Section 5.2 Authorization and Validity. The Company has the corporate power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Company of
the Loan Documents and the performance of its obligations thereunder have been
duly authorized by proper corporate proceedings, and the Loan Documents have
been duly executed and delivered by, and constitute legal, valid and binding
obligations of, the Company enforceable against it in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally, or by
general equitable principles.

Section 5.3 No Conflict; Government Consent. Neither the execution and delivery
by the Company of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Company or any of its Material Subsidiaries or the Company’s or
any Material Subsidiary’s articles of incorporation or by-laws or the provisions
of any indenture, instrument or agreement to which the Company or any of its
Material Subsidiaries is a party or is subject, or by which it, or its Property,
is bound, or conflict with or constitute a default thereunder, or result in the
creation or imposition of any Lien in, of or on the Property of the Company or a
Material Subsidiary pursuant to the terms of any such indenture, instrument or
agreement, in any such case which violation, conflict, default, creation or
imposition could reasonably be expected to have a Material Adverse Effect. No
order, consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority, or
any subdivision thereof, is required to authorize, or is required in connection
with the execution, delivery and performance of, or the legality, validity,
binding effect or enforceability of, any of the Loan Documents.

 

Page 47



--------------------------------------------------------------------------------

Section 5.4 Financial Statements. The December 31, 2015 financial statements of
the Company and its Consolidated Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the financial condition of the Company and its Consolidated Subsidiaries
at such date and the results of their operations for the period then ended.

Section 5.5 Material Adverse Change. Since December 31, 2015, there has been no
change in the business, Property, financial condition or results of operations
of the Company and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

Section 5.6 Taxes. The Company and its Material Subsidiaries have filed all
United States federal income tax returns and all other material tax returns
which are required to be filed and have paid all taxes due pursuant to said
returns or pursuant to any assessment received by the Company or any of its
Material Subsidiaries, except such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided. The United States
consolidated income tax returns of the Company and its Material Subsidiaries
have been audited by the Internal Revenue Service through the fiscal year ended
December 31, 2011. The charges, accruals and reserves on the books of the
Company and its Material Subsidiaries in respect of any taxes or other
governmental charges are adequate.

Section 5.7 Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Material
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

Section 5.8 Material Subsidiaries. An accurate listing of all of the
Subsidiaries of the Company is set forth on the Company’s most recent annual
report filed with the United States Securities and Exchange Commission on Form
10-K. All of the issued and outstanding shares of capital stock of the Material
Subsidiaries have been duly authorized and issued and are fully paid and
non-assessable.

Section 5.9 ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations. The Company and all members of
the Controlled Group are in compliance with all applicable minimum funding
requirements with respect to all Single Employer Plans, and on an aggregate
basis, there are no Unfunded Liabilities which would reasonably be expected to
have a Material Adverse Effect. No Reportable Event has occurred with respect to
any Plan, neither the Company nor any other members of the Controlled Group has
withdrawn from any Plan or initiated steps to do so, and no steps have been
taken to reorganize or terminate any Plan, in any such case which could
reasonably be expected to have a Material Adverse Effect.

Section 5.10 Full Disclosure. The financial statements referred to in
Section 5.4 do not, nor do any other written statements furnished by the Company
to the Agent or the Lenders in connection with the negotiation of the Loan
Documents taken as a whole, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances in which they were made, not misleading
as of the dates thereof.

 

Page 48



--------------------------------------------------------------------------------

Section 5.11 Title to Properties. The Company and each Material Subsidiary has
good and marketable title in fee simple (or its equivalent under applicable law)
to, or leasehold interest in, all the real property and has good title to all
the other property it purports to own or lease, including that reflected in the
balance sheet referred to in Section 5.4 (as supplanted by the most recent
balance sheet delivered pursuant to Section 6.1(a) or (b) hereof) except as sold
or otherwise disposed of in the ordinary course of business and except for Liens
disclosed in notes to the financial statements referred to in Section 5.4 (as
supplanted by the most recent financial statements delivered pursuant to
Section 6.1(a) or (b) hereof) or, in each case, otherwise permitted by this
Agreement.

Section 5.12 Patents and Trademarks. The Company and each Material Subsidiary
owns or possesses all patents, trademarks, trade names, service marks,
copyright, licenses and rights with respect to the foregoing necessary for the
present and planned future conduct of its business, without any known conflict
with the rights of others, except where the failure to own or possess such
rights or the conflict with the rights of others, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.13 No Defaults. No Default or Unmatured Default has occurred and is
continuing. Neither the Company nor any of its Subsidiaries is in default in the
payment of principal or interest on any Indebtedness in excess of $150,000,000
(or the Approximate Equivalent Amount of Indebtedness denominated in a currency
other than Dollars) in the aggregate or under any instrument or instruments or
agreements under and subject to which such Indebtedness has been issued, no
event has occurred and is continuing under the provisions of any such instrument
or agreement which with the lapse of time or the giving of notice, or both,
would constitute an event of default thereunder and the Company is not in
violation of any term of its articles of incorporation.

Section 5.14 Investment Company Act. Neither the Company nor any Subsidiary is
an “investment company” or an “affiliated person” thereof or an “affiliated
person” of such affiliated person as such terms are defined in the Investment
Company Act of 1940, as amended.

Section 5.15 Compliance with Environmental Laws. Neither the Company nor any
Subsidiary has notice or knowledge of any violation of any applicable Federal,
state, or local laws, statutes, rules, regulations or ordinances relating to
public health, safety or the environment, including, without limitation,
relating to releases, discharges, emissions or disposals to air, water, land or
ground water, to the withdrawal or use of ground water, to the use, handling or
disposal of polychlorinated biphenyls (PCB’s), asbestos or urea formaldehyde, to
the treatment, storage, disposal or management of hazardous substances
(including, without limitation, petroleum, crude oil or any fraction thereof, or
other hydrocarbons), pollutants or contaminants, to exposure to toxic, hazardous
or other controlled, prohibited or regulated substances which violation could
reasonably be expected to have a Material Adverse Effect. The total liability
arising out of any environmental matters, if adversely determined, would not
reasonably be expected to exceed a Substantial Portion.

Section 5.16 Regulations U and X. Margin stock (as defined in Regulations U and
X) constitutes less than 25% of those assets of the Company and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.

 

Page 49



--------------------------------------------------------------------------------

Section 5.17 Contingent Obligations. Other than any (a) liability incident to
any pending litigation, arbitration or proceedings and (b) contingent
obligations that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect , neither the Company nor any
Consolidated Subsidiary has contingent obligations not provided for or disclosed
in the financial statements referred to in Section 5.4.

Section 5.18 Anti-Corruption Laws, Etc. To the knowledge of the officers and
directors of the Company and its Affiliates, the Company and its Affiliates and
their respective directors, officers, employees, and agents are conducting their
business in compliance with Anti-Corruption Laws in all material respects and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws. To the knowledge of the Company’s officers
and directors, neither the Company nor its Affiliates nor their respective
directors, officers, employees, agents or representatives acting or benefiting
in any capacity in connection with this Agreement: (a) is a Designated Person;
(b) is a Person that is owned or controlled by a Designated Person; (c) is
located, organized or resident in a Sanctioned Country; or (d) is directly or
indirectly engaged in, any dealings or transactions in violation of any
Sanctions.

Section 5.19 EEA Financial Institutions. No Borrower is an EEA Financial
Institution.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Section 6.1 Financial Reporting. The Company will maintain, for itself and each
Consolidated Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Agent, for distribution to the Lenders:

(a) Within 90 days (or such earlier date that is 10 days after the then-current
filing deadline for the Company’s annual report on Form 10-K) after the close of
each of its fiscal years, an unqualified audit report certified by independent
certified public accountants, acceptable to the Lenders, prepared in accordance
with Agreement Accounting Principles on a consolidated basis for itself and the
Consolidated Subsidiaries, including balance sheets as of the end of such
period, related profit and loss and reconciliation of surplus statements, and a
statement of cash flows, accompanied by a certificate of said accountants that,
in the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.

(b) Within 60 days (or such earlier date that is 5 days after the then-current
filing deadline for the Company’s quarterly report on Form 10-Q) after the close
of the first three quarterly periods of each of its fiscal years, commencing
with the fiscal quarter ending March 31, 2016, for itself and the Consolidated
Subsidiaries, unaudited balance sheets as at the close of each such period and
consolidated profit and loss and reconciliation of surplus statements and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its Financial Officer.

 

Page 50



--------------------------------------------------------------------------------

(c) Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit I hereto signed by its
Financial Officer showing the calculations necessary to determine compliance
with this Agreement and stating that no Default or Unmatured Default exists, or
if any Default or Unmatured Default exists, stating the nature and status
thereof.

(d) Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished.

(e) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Company or any of
its Subsidiaries files with the Securities and Exchange Commission.

(f) Such other information (including non-financial information) as the Agent or
any Lender may from time to time reasonably request.

Section 6.2 Use of Proceeds. The Borrowers will use the proceeds of the Advances
made under this Agreement only for general corporate purposes (including for
Acquisitions) and to repay outstanding Advances or Notes. None of the proceeds
of the Advances shall be used in any manner which would violate or cause any
Lender to be in violation of Regulations T, U or X of the Board.

Section 6.3 Notice of Default. The Company will, and will cause each of its
Material Subsidiaries to, give prompt notice in writing to the Agent (for
distribution to the Lenders) of the occurrence of any Default or Unmatured
Default.

Section 6.4 Corporate Existence. The Company will, and will cause each Material
Subsidiary to, do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

Section 6.5 Taxes. The Company will, and will cause each Material Subsidiary to,
pay when due all material taxes, assessments and governmental charges and levies
upon it or its income, profits or Property, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside.

Section 6.6 Insurance. The Company will, and will cause each Material Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property in such amounts and covering such risks as is consistent
with sound business practice.

Section 6.7 Compliance with Laws. The Company will, and will cause each Material
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, which, if
violated, could reasonably be expected to have a Material Adverse Effect.

 

Page 51



--------------------------------------------------------------------------------

Section 6.8 Inspection. The Company will, and will cause each Material and
Borrowing Subsidiary to, permit the Agent and each Lender, by their respective
representatives and agents, to inspect any of the Properties, corporate books
and financial records of the Company and each such Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Company
and each such Subsidiary, and to discuss the affairs, finances and accounts of
the Company and each such Subsidiary with, and to be advised as to the same by,
their respective officers at such reasonable times and intervals as the Agent or
such Lender may designate, in each case, to the extent the Agent or such Lender
determines in good faith that such inspection and examination is necessary for
the Agent or such Lender to observe and monitor the Company’s or such
Subsidiary’s financial performance and financial condition and to assure the
Company’s or such Subsidiary’s compliance with its obligations under this
Agreement; provided that, after the occurrence and during the continuance of a
Default, the preceding references to “each Material and Borrowing Subsidiary”
and “such Subsidiary” shall be deemed to refer to each Subsidiary of the
Company, whether or not such Subsidiary is a Borrowing Subsidiary or a Material
Subsidiary; and provided, further, that, with respect to any Lender, such
inspection and examination shall be at such Lender’s sole expense unless a
Default has occurred and is continuing at the time of such inspection and
examination.

Section 6.9 Sale of Assets; Merger and Consolidation. The Company will not, nor
will it permit any Consolidated Subsidiary to, (x) sell, lease or otherwise
transfer, directly or indirectly, assets which, when aggregated with all other
such transfers during the term of this Agreement, would constitute more than 50%
of the consolidated assets of the Company and its Consolidated Subsidiaries as
of the date of this Agreement or (y) merge or consolidate with or into or enter
into any analogous reorganization or transaction with any other person, except:

(a) Any Consolidated Subsidiary or other corporation may merge or consolidate
with the Company, provided that after giving effect to any such merger or
consolidation, (i) the Company shall be the continuing or surviving corporation
and (ii) no Default or Unmatured Default shall exist,

(b) Any Consolidated Subsidiary may merge or consolidate with any other
Consolidated Subsidiary, and

(c) Any other corporation may merge or consolidate with any Consolidated
Subsidiary, provided that after giving effect to any such merger or
consolidation, (i) the continuing or surviving corporation shall be a
Consolidated Subsidiary and (ii) no Default or Unmatured Default shall exist.

Section 6.10 Liens. The Company will not, nor will it permit any Consolidated
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Company or any Consolidated Subsidiary, except:

(a) Liens existing on the date of this Agreement securing Indebtedness
outstanding on the date of this Agreement;

 

Page 52



--------------------------------------------------------------------------------

(b) any Lien existing on any Property of any corporation at the time such
corporation becomes a Consolidated Subsidiary and not created in contemplation
of such event, provided that such Lien does not extend to or cover any Property
of the Company or any other Consolidated Subsidiary;

(c) any Lien on any Property securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such Property,
provided that such Lien attaches to such Property concurrently with or within
120 days after the acquisition thereof and such Lien does not extend to or cover
any Property of the Company or any Consolidated Subsidiary other than the
Property then being acquired;

(d) any Lien on any Property of any other corporation existing at the time such
corporation is merged or consolidated with or into the Company or a Consolidated
Subsidiary and not created in contemplation of such event, provided that such
Lien does not extend to or cover any Property of the Company or any Consolidated
Subsidiary other than the Property of such other corporation;

(e) any Lien existing on any Property prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition, provided that such Lien does not extend to or cover any Property of
the Company or any Consolidated Subsidiary other than the Property then being
acquired;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section 6.10, provided that such Indebtedness is not increased and is
not secured by any additional Property;

(g) Liens incidental to the conduct of its business or the ownership of its
Property which (i) do not secure Indebtedness and (ii) do not in the aggregate
materially detract from the value of its Property or materially impair the use
thereof in the operation of its business;

(h) Liens incurred in connection with the sale by the Company or any of its
Subsidiaries of accounts receivable, provided that such Liens do not encumber
any Property other than such accounts receivable sold; and

(i) Liens not otherwise permitted by the foregoing clauses of this Section 6.10
securing Indebtedness in an aggregate principal amount at any time outstanding
not to exceed 10% of Consolidated Net Worth.

Section 6.11 Minimum Interest Coverage Ratio. Commencing with and including its
fiscal quarter ending June 30, 2016, the Company will not permit the Interest
Coverage Ratio as of the end of any fiscal quarter of the Company for the four
fiscal quarter period then ended to be less than 3.5 to 1.0.

Section 6.12 Anti-Corruption Laws, Etc. The Company shall not knowingly use or
permit any of its Affiliates to use, directly or indirectly, the proceeds of
credit extensions hereunder (a) for any purpose which would breach the U.K.
Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977 or
other similar legislation in other jurisdictions, (b) to

 

Page 53



--------------------------------------------------------------------------------

fund, finance or facilitate any activities, business or transaction in violation
of Sanctions, as such Sanctions Lists or Sanctions are in effect from time to
time (deeming, for purposes of this clause (c), any Sanctions applicable to the
Company to be applicable to any Borrowing Subsidiary), or (d) in any other
manner that will result in the violation of any applicable Sanctions by any
Lender. The Company shall not knowingly use or permit any of its Affiliates to
use funds or assets obtained directly or indirectly from transactions in
violation of Sanctions, as such Sanctions Lists or Sanctions are in effect from
time to time, to pay or repay any amount owing to any Lender under any Loan
Document. The Company shall use its best efforts to ensure that the Company and
each of its Affiliates will conduct its business in compliance with
Anti-Corruption Laws. The Company shall ensure that the Company and each of its
Affiliates will (a) maintain policies and procedures designed to promote and
achieve compliance with Anti-Corruption Laws and (b) have appropriate controls
and safeguards in place designed to prevent any proceeds from any extension of
credit hereunder from being used contrary to the representations and
undertakings of the Company set forth herein.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1 Any representation or warranty made or deemed made under Article V by the
Company or any Subsidiary to the Lenders or the Agent under or in connection
with this Agreement or any certificate or other document delivered in connection
with this Agreement or any other Loan Document shall be materially false on the
date as of which made or deemed made.

7.2 (a) Nonpayment of principal of any Loan when due, or (b) nonpayment of
interest upon any Loan or of any Commitment Fee or other obligations under any
of the Loan Documents within five days after the same becomes due.

7.3 The breach by the Company or any other Borrower, as applicable, of any of
the terms or provisions of Sections 6.2, 6.3, 6.9, 6.10 and 6.11.

7.4 The breach by the Company or any other Borrower, as applicable (other than a
breach which constitutes a Default under Section 7.1, 7.2 or 7.3), of any of the
terms or provisions of this Agreement which is not remedied within thirty days
after written notice from the Agent or any Lender.

7.5 Failure of the Company or any of its Subsidiaries to pay Indebtedness in an
aggregate amount equal to or greater than $150,000,000 (or the Approximate
Equivalent Amount of Indebtedness denominated in a currency other than Dollars)
when due; or the default by the Company or any of its Subsidiaries in the
performance of any term, provision or condition contained in any agreement under
which any such Indebtedness was created or is governed, or any other event shall
occur or condition exist, the effect of which is to cause, or to permit the
holder or holders of such Indebtedness to cause, Indebtedness in such aggregate
amount to become due prior to its stated maturity; or Indebtedness in such
aggregate amount of the Company or any of its Subsidiaries shall be declared to
be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to the stated maturity thereof.

 

Page 54



--------------------------------------------------------------------------------

7.6 Any Borrower or any Material Subsidiary shall (a) have an order for relief
entered with respect to it under any bankruptcy, insolvency or other similar law
as now or hereafter in effect, (b) make an assignment for the benefit of
creditors, (c) fail to pay, or admit in writing its inability to pay, its debts
generally as they become due, (d) apply for, seek, consent to, or acquiesce in,
the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any Substantial Portion of its Property,
(e) institute any proceeding seeking an order for relief under any bankruptcy,
insolvency or other similar law as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it or (f) have its
board of directors (or any committee thereof) adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in this
Section 7.6.

7.7 Without the application, approval or consent of any Borrower or any Material
Subsidiary, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for any Borrower or any Material Subsidiary or any Substantial
Portion of the Property of any such Person, or a proceeding described in
Section 7.6(d) shall be instituted against any Borrower or any Material
Subsidiary and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days.

7.8 The Company or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $100,000,000, which is not stayed on appeal or otherwise being
appropriately contested in good faith.

7.9 The Company or any other member of the Controlled Group shall not be in
compliance with the minimum funding standards applicable to any Single Employer
Plan, the Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate an amount which would reasonably be expected to have a Material
Adverse Effect, or any Reportable Event shall occur in connection with any Plan
which could reasonably be expected to have a Material Adverse Effect.

7.10 The Company or any of its Subsidiaries shall be the subject of any
proceeding or proceedings pertaining to the release by the Company or any of its
Subsidiaries, or any other Person of any toxic or hazardous waste or substance
into the environment, or to any violation of any federal, state or local
environmental, health or safety law or regulation, which if adversely determined
could reasonably be expected to result in total liability to the Company or any
of its Subsidiaries, in the aggregate, in excess of a Substantial Portion.

7.11 The obligations of the Company under Article IX hereof shall fail to remain
in full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of any of such obligations, or the Company
shall deny that it has any further liability under such Article IX, and shall
give notice to such effect.

 

Page 55



--------------------------------------------------------------------------------

7.12 A Change in Control shall occur.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.1 Acceleration. If any Default described in Section 7.6 or 7.7 occurs
with respect to the Company or any of its Material Subsidiaries, the obligations
of the Lenders to make Loans hereunder shall automatically terminate and the
Obligations of the Borrowers shall immediately become due and payable without
presentment, demand, protest or notice of any kind (all of which each Borrower
hereby expressly waives) or any other election or action on the part of the
Agent or any Lender. If any other Default occurs, the Required Lenders (or the
Agent with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder, or declare the Obligations
of the Borrowers to be due and payable, or both, in either case upon written
notice to the Company and the applicable Borrower, whereupon the Obligations
shall become immediately due and payable, without presentment, demand, protest
or further notice of any kind, all of which each Borrower hereby expressly
waives.

If the Required Lenders (in their sole discretion) shall so direct, within 30
days after acceleration of the maturity of any or all of the Obligations or
termination of the obligations of the Lenders to make Loans to one or more of
the Borrowers hereunder as a result of any Default (other than any Default as
described in Section 7.6 or 7.7 with respect to any Company or any of its
Material Subsidiaries) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Agent shall, by notice
to the affected Borrower or Borrowers, rescind and annul such acceleration
and/or termination.

Section 8.2 Amendments. Subject to the provisions of this Section 8.2, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Company may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Company hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders adversely affected thereby (or in the
case of Sections 8.2(b), (d), (e) and (f), all of the Lenders):

(a) Extend the final maturity of any Loan (except as otherwise provided in
Section 2.6(d)) or forgive all or any portion of the principal amount thereof,
or reduce the rate or extend the time of payment of interest or fees thereon.

(b) Reduce the percentage specified in the definition of Required Lenders.

(c) Extend the Termination Date (except as otherwise provided in Section 2.6(d))
or increase the amount of the Commitment of any Lender hereunder (except as
otherwise provided in Section 2.6(c)).

(d) Permit the Company to assign its rights under this Agreement.

(e) Amend or modify Section 8.1, this Section 8.2 or Section 12.1 or 12.2.

 

Page 56



--------------------------------------------------------------------------------

(f) Amend, modify or waive Article IX or release the Company from its
obligations thereunder.

No amendment to Section 2.21 or of any provision of this Agreement relating to
the Agent shall be effective without the written consent of the Agent. The Agent
may waive payment of the fee required under Section 13.3.3 without obtaining the
consent of any other party to this Agreement. The consent of a Borrowing
Subsidiary shall not be required for any amendment to the Agreement or the
Notes, including without limitation one increasing the rate of interest on its
Note or decreasing the maturity thereof. Notwithstanding the foregoing, upon the
execution and delivery of all documentation required by Section 2.6(c) to be
delivered in connection with an increase of the Aggregate Commitment, this
Agreement shall be deemed amended without further action by any party to
reflect, as applicable, the new Lenders and their new Commitments and any
increase in the Commitment of any existing Lender. Notwithstanding the
foregoing, no amendment or amendment and restatement of this Agreement which is
in all other respects approved by the Lenders in accordance with this
Section 8.2 shall require the consent or approval of any Lender (i) which
immediately after giving effect to such amendment or amendment and restatement,
shall have no Commitment or other obligation to maintain or extend credit under
this Agreement (as so amended or amended and restated) and (ii) which,
substantially contemporaneously with the effectiveness of such amendment or
amendment and restatement, shall have been paid in full all amounts owing to it
hereunder (including, without limitation principal, interest and fees). From and
after the effectiveness of any such amendment or amendment and restatement, any
such Lender shall be deemed to no longer be a “Lender” hereunder or a party
hereto; provided, that any such Lender shall retain the benefit of
indemnification and other provisions hereof which, by the terms hereof would
survive a termination of this Agreement.

Notwithstanding anything to contrary set forth herein, if the Agent and the
Company acting together identify any ambiguity, omission, mistake, typographical
error or other defect in any provision of this Agreement or any other Loan
Document, then the Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

Section 8.3 Preservation of Rights. No delay or omission of the Lenders or the
Agent to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan to any Borrower notwithstanding the existence of a Default or
the inability of such Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent and the Lenders until the Obligations have been
paid in full.

 

Page 57



--------------------------------------------------------------------------------

ARTICLE IX

GUARANTY

Section 9.1 Guaranty. For valuable consideration, the receipt of which is hereby
acknowledged, and to induce the Lenders to make advances to each Borrowing
Subsidiary, the Company hereby absolutely and unconditionally guarantees prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of any and all existing and future obligations of
each Borrowing Subsidiary to the Agent, the Lenders and any holder of a Note, or
any of them, under or with respect to the Loan Documents, whether for principal,
interest, fees, expenses or otherwise (collectively, the “Guaranteed
Obligations”).

Section 9.2 Waivers. The Company waives notice of the acceptance of this
guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. The Company further waives presentment, protest, notice of
notices delivered or demand made on any Borrowing Subsidiary or action or
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Agent and the Lenders to sue the Borrowing
Subsidiary, any other guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof, or otherwise to enforce payment
thereof against any collateral securing the Guaranteed Obligations or any part
thereof, and provided further that if at any time any payment of any portion of
the Guaranteed Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of any of the
Borrowing Subsidiaries or otherwise, the Company’s obligations hereunder with
respect to such payment shall be reinstated at such time as though such payment
had not been made and whether or not the Agent or the Lenders are in possession
of this guaranty. The Agent and the Lenders shall have no obligation to disclose
or discuss with the Company their assessments of the financial condition of the
Borrowing Subsidiaries.

Section 9.3 Guaranty Absolute. This guaranty is a guaranty of payment and not of
collection, is a primary obligation of the Company and not one of surety, and
the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral; (c) any
waiver of any right, power or remedy or of any default with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto or
with respect to any collateral; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any collateral, any other guaranties with respect to the
Guaranteed Obligations or any part thereof, or any other obligation of any
Person with respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral; (f) the application of payments received from
any source to the payment of obligations other than the Guaranteed Obligations,
any part thereof or amounts which are not covered by this guaranty even though
the Agent and the Lenders might lawfully have elected to apply such payments to
any part or all of the Guaranteed Obligations or to amounts which are not
covered by this guaranty; (g) any change in the ownership of any Borrowing
Subsidiary or the

 

Page 58



--------------------------------------------------------------------------------

insolvency, bankruptcy or any other change in the legal status of any Borrowing
Subsidiary; (h) the change in or the imposition of any law, order, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (i) the failure of the Company or any Borrowing
Subsidiary to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Obligations or this guaranty, or to
take any other action required in connection with the performance of all
obligations pursuant to the Guaranteed Obligations or this guaranty; (j) the
existence of any claim, setoff or other rights which the Company may have at any
time against any Borrowing Subsidiary, or any other Person in connection
herewith or an unrelated transaction; or (k) any other circumstances, whether or
not similar to any of the foregoing, which could constitute a defense to a
guarantor; all whether or not the Company shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (a) through (k) of this
paragraph. It is agreed that the Company’s liability hereunder is several and
independent of any other guaranties or other obligations at any time in effect
with respect to the Guaranteed Obligations or any part thereof and that the
Company’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations or any provision of any applicable law or regulation purporting to
prohibit payment by any Borrowing Subsidiary of the Guaranteed Obligations in
the manner agreed upon between the Borrowing Subsidiary and the Agent and the
Lenders.

Section 9.4 Subrogation. The Company hereby agrees not to assert any right,
claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against any Borrowing
Subsidiary arising out of or by reason of this guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by the Company unless and until the
Guaranteed Obligations are indefeasibly paid in full and any commitment to lend
under this Agreement and any other Loan Documents is terminated.

Section 9.5 Limitation on Obligations.

(a) The provisions of this guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of the Company under this guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of the Company’s liability under this guaranty, then,
notwithstanding any other provision of this guaranty to the contrary, the amount
of such liability shall, without any further action by the Company, the Agent or
any Lender, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the Company’s “Maximum Liability”). This
Section 9.5 with respect to the Maximum Liability of the Company is intended
solely to preserve the rights of the Agent hereunder to the maximum extent not
subject to avoidance under applicable law, and neither the Company nor any other
person or entity shall have any right or claim under this Section 9.5 with
respect to the Maximum Liability, except to the extent necessary so that the
obligations of the Company hereunder shall not be rendered voidable under
applicable law.

 

Page 59



--------------------------------------------------------------------------------

(b) The Company agrees that the Guaranteed Obligations may at any time and from
time to time exceed the Maximum Liability of the Company without impairing this
guaranty or affecting the rights and remedies of the Agent hereunder. Nothing in
this Section 9.5(b) shall be construed to increase the Company’s obligations
hereunder beyond its Maximum Liability.

Section 9.6 Acceleration. The Company agrees that, as between the Company on the
one hand, and the Lenders and the Agent, on the other hand, the obligations of
each Borrowing Subsidiary guaranteed under this Article IX may be declared to be
forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 8.1 hereof for purposes of this Article IX,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Borrowing Subsidiary or otherwise)
preventing such declaration as against such Borrowing Subsidiary and that, in
the event of such declaration or automatic acceleration, such obligations
(whether or not due and payable by such Borrowing Subsidiary) shall forthwith
become due and payable by the Company for purposes of this Article IX.

Section 9.7 Termination Date. This guaranty shall continue in effect until the
date the Aggregate Commitment shall have been terminated or otherwise expired in
accordance with its terms and all of the Guaranteed Obligations have been paid
in full.

Section 9.8 Foreign Currency. The specification of payment in a specific
currency at a specific place and time pursuant to this Agreement, any Note or
any other Loan Document is essential. That currency or those currencies are also
the currency of account and payment under this guaranty. If the Company is
unable for any reason to effect payment of a specific currency (other than
Dollars) as required by the preceding sentence or if the Company defaults in the
payment when due of any payment of a specific currency (other than Dollars)
under this guaranty, the Agent may, at its option, require such payment to be
made to the Agent’s principal office in the equivalent amount in Dollars at the
Agent’s then current selling rate for electronic transfers of that currency to
the place or places where the Guaranteed Obligations were payable. In the event
that any payment, whether pursuant to a judgment or otherwise, does not result
in payment of the amount of currency due under this guaranty, upon conversion to
the currency of account and transfer to the place specified for payment, the
Agent and the Lenders shall have an independent cause of action against the
Company for the deficiency.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Survival of Representations. All representations and warranties of
the Borrowers contained in this Agreement shall survive the making of the Loans
herein contemplated.

Section 10.2 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
any Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

Page 60



--------------------------------------------------------------------------------

Section 10.3 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 10.4 Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Agent and the Lenders and supersede
all prior agreements and understandings among the Borrowers, the Agent and the
Lenders relating to the subject matter thereof other than the fee letter
described in Section 11.13.

Section 10.5 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 10.6, 10.10 and 11.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

Section 10.6 Expenses; Indemnification.

(a) Each Borrower jointly and severally agrees to reimburse the Agent and the
Arranger for any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Agent) paid or
incurred by the Agent or the Arranger in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents. Each Borrower also jointly and severally
agrees to reimburse the Agent, the Arranger and the Lenders for any costs and
out-of-pocket expenses (including attorneys’ fees and time charges of attorneys
for the Agent, the Arranger and the Lenders) paid or incurred by the Agent, the
Arranger or any Lender in connection with the collection and enforcement of the
Loan Documents or any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or any insolvency or
bankruptcy proceedings in respect of the Company.

(b) Each Borrower hereby further jointly and severally agrees to indemnify the
Agent, the Arranger, each Lender, their respective affiliates, and each of their
directors, officers, employees and agents against all actual losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Agent, the Arranger, any Lender or any affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby, the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder (i) except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from: (x) the gross negligence or willful misconduct of the party seeking
indemnification or (y) a claim brought by a Borrower against any indemnified
person for breach in bad faith of such Person’s material obligations under any
Loan Document, and (ii) except as

 

Page 61



--------------------------------------------------------------------------------

provided in Section 3.5. The obligations of the Borrowers under this
Section 10.6 shall survive the termination of this Agreement. This
Section 10.6(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.16 or Section 11.8, then the Agent may, in its discretion
and notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Section until all such unsatisfied obligations
are fully paid, and (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Agent in its discretion.

Section 10.7 Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Agent with sufficient
counterparts so that the Agent may furnish one to each of the Lenders.

Section 10.8 Accounting. Except as otherwise expressly provided herein, (a) all
terms of an accounting or financial nature shall be construed in accordance with
Agreement Accounting Principles, except that any calculation or determination
which is to be made on a consolidated basis shall be made for the Company and
all of its Subsidiaries, including those Subsidiaries, if any, which are not
consolidated on the Company’s financial statements, and (b) if the Company
notifies the Agent that it is required to report under International Financial
Reporting Standards (“IFRS”), or has elected to do so through an early-adoption
policy, “Agreement Accounting Principles” shall mean international financial
reporting standards pursuant to IFRS (provided that after such conversion,
(i) the Company cannot elect to report under U.S. generally accepted accounting
principles without the consent of the Required Lenders and (ii) to the extent
reasonably required by the Agent, the Company shall reconcile the financial
computation methods under IFRS and under “Agreement Accounting Principles”
immediately prior to the change to IFRS in a manner reasonably acceptable to the
Agent); provided that, if the Company notifies the Agent that the Company
requests an amendment (or if the Agent notifies the Company that the Required
Lenders request an amendment) to any provision hereof to take account of the
effect of any change occurring after the date hereof in Agreement Accounting
Principles or in the application thereof on the operation of such provision
(including the conversion to IFRS described above), regardless of whether any
such notice is given before or after such change in Agreement Accounting
Principles or in the application thereof, then such provision shall be
interpreted on the basis of Agreement Accounting Principles as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (x) any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Borrower or any Subsidiary at “fair value”, as
defined therein, or (y) any change in GAAP after the Execution Date that would
require lease obligations that would be treated as operating leases as of the
date hereof to be classified and accounted for as Capitalized Lease Obligations
or otherwise reflected on any Borrower’s consolidated balance sheet (which
obligations shall continue to be excluded from the definition of Indebtedness).

 

Page 62



--------------------------------------------------------------------------------

Section 10.9 Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

Section 10.10 Nonliability of Lenders. The relationship between the Borrowers on
the one hand and the Lenders and the Agent on the other hand shall be solely
that of borrower and lender. Neither the Agent, the Arranger nor any Lender
shall have any fiduciary responsibilities to any Borrower. Neither the Agent,
the Arranger nor any Lender undertakes any responsibility to any Borrower to
review or inform such Borrower of any matter in connection with any phase of
such Borrower’s business or operations. Each Borrower agrees that neither the
Agent, the Arranger nor any Lender shall have liability to such Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by the
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Agent, the Arranger nor any Lender shall have any liability with respect to, and
each Borrower hereby waives, releases and agrees not to sue for, any special,
punitive, indirect or consequential damages suffered by such Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby. Neither the Agent, the Arranger nor any
Lender shall have any liability for any damages arising from the use by
unintended recipients of any information or other materials distributed by any
of them through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

Section 10.11 Confidentiality. Each Lender agrees to maintain the
confidentiality of the Information (as defined below), except for disclosure
(a) to its Affiliates and to other Lenders and their respective Affiliates,
(b) to legal counsel, accountants, any agents or advisors of such Lender or such
Lender’s Affiliates, in each case, in connection with the administration of this
Agreement or the Loans, and other professional advisors to such Lender or to a
Transferee who know or are informed of the confidential nature of such
Information, (c) to regulatory officials, (d) to any Person as required by law,
regulation, or legal process, (e) to any Person in connection with any legal
proceeding to which such Lender is a party, (f) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties,
(g) permitted by Section 13.4, (h) to rating agencies if requested or required
by such agency in connection with a rating relating to the Advances hereunder
and (i) on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Agreement. For the purposes of this Section, “Information” means
all information received from any Borrower relating to the Borrowers or their
business, other than any such information that is available to the Agent or any
Lender on a non-confidential basis prior to disclosure by any Borrower and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry.

 

Page 63



--------------------------------------------------------------------------------

Section 10.12 Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.11
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
ANY BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 10.13 Nonreliance. Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U of the Board) for
the repayment of the Loans provided for herein.

Section 10.14 Disclosure. Each Borrower and each Lender hereby acknowledge and
agree that JPMCB and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with any Borrower and its
Affiliates.

Section 10.15 USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Act. Each Borrower shall provide such
information and take such actions as are reasonably requested by the Agent or
any Lender in order to assist the Agent and the Lenders in maintaining
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including, without limitation, the Act.

 

Page 64



--------------------------------------------------------------------------------

Section 10.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.17 No Fiduciary Duty. The Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”) may have
economic interests that conflict with those of the Company, its stockholders
and/or its Affiliates. The Borrowers agree that nothing in this Agreement or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Company, its stockholders or its Affiliates, on the other. The Borrowers
acknowledge and agree that (i) the transactions contemplated by this Agreement
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Borrowers, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Company, its stockholders or its Affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Company, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrowers except the obligations expressly set forth in this
Agreement and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of the Company, its management, stockholders, creditors or any
other Person. The Borrowers acknowledge and agree that each has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrowers agree that they will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty, to the Borrowers in connection
with such transactions or the process leading thereto.

 

Page 65



--------------------------------------------------------------------------------

Section 10.18 Existing Credit Agreements. The Company and those Lenders which
are also “Lenders” under the Existing Credit Agreements hereby acknowledge that
the Lenders hereunder constitute the “Required Lenders” under each of the
Existing Credit Agreements and agree that (a) contemporaneously with the
effectiveness of this Agreement pursuant to Section 4.1, all “Commitments” under
the Existing Credit Agreements shall be terminated and (b) all requirements
under the Existing Credit Agreements with respect to the giving of notice by the
Company of its intent to terminate such Commitments and to repay all Loans
outstanding under the Existing Credit Agreements as contemplated by
Section 4.1(h) hereof shall be deemed satisfied.

ARTICLE XI

THE AGENT

Each of the Lenders hereby irrevocably appoints the Agent as its agent and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Unmatured Default or Default has occurred and is continuing, (b) the
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 8.2), and (c) except as expressly set forth herein, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 8.2) or in the absence of its own gross
negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Unmatured Default or Default unless and until written notice
thereof is given to the Agent by the Company or a Lender, and the Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

Page 66



--------------------------------------------------------------------------------

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article XI and Article X shall apply to any such sub-agent and to the
Related Parties of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

The Lenders agree to reimburse and indemnify the Agent ratably in proportion to
their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (a) for
any amounts not reimbursed by the Borrowers for which the Agent is entitled to
reimbursement by the Borrowers under the Loan Documents, (b) for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
in connection with any dispute between the Agent and any Lender or between two
or more of the Lenders) and (c) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(g) shall, notwithstanding the provisions of this
paragraph, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this paragraph shall survive
payment of the Obligations and termination of this Agreement.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders and
the Company. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Company, to

 

Page 67



--------------------------------------------------------------------------------

appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent which shall be a bank with
an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Company to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor. After the Agent’s
resignation hereunder, the provisions of this Article and Section 10.6 shall
continue in effect for the benefit of such retiring Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrowers and their Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Lenders designated as the
Syndication Agents shall have no duties or responsibilities and such Lenders
shall not have or be deemed to have any fiduciary relationship with any other
Lender, and no implied responsibilities, duties or obligations shall be
construed to exist in this Agreement or any other Loan Document.

ARTICLE XII

SETOFF; RATABLE PAYMENTS

Section 12.1 Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of such Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

Section 12.2 Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Loans (other than payments received pursuant to
Section 3.1, 3.2,

 

Page 68



--------------------------------------------------------------------------------

3.4, 3.5, payments made to an Non-Consenting Lender on its applicable
Termination Date pursuant to Section 2.2.3 or payments of principal or interest
on Competitive Bid Loans by any Borrower at a time when no Default is continuing
with respect to such Borrower) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders without recourse or warranty from the other
Lenders except for the representations and warranties set forth in the
Assignment and Assumption Agreement attached hereto as Exhibit G to the extent
necessary so that after such purchase each Lender will hold its ratable
proportion of Loans. If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligations or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to their Loans. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made. If an amount to be
setoff is to be applied to Indebtedness of any Borrower to a Lender other than
Indebtedness comprised of Loans made by such Lender, such amount shall be
applied ratably to such other Indebtedness and to the Indebtedness comprised of
the Loans.

ARTICLE XIII

BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS

Section 13.1 Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns permitted hereby, except
that (a) no Borrower shall have the right to assign its rights or obligations
under the Loan Documents, without the prior written consent of each Lender,
(b) any assignment by any Lender must be made in compliance with Section 13.3
and (c) any transfer of participating interests in the Loans must be made in
compliance with Section 13.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 13.2.1. The parties to this Agreement acknowledge that
clause (b) of this Section 13.1 relates only to absolute assignments and does
not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or
central bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee, both of which are
expressly permitted; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 13.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 13.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

 

Page 69



--------------------------------------------------------------------------------

Section 13.2 Participations.

13.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities other than an Ineligible Institution
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents, all
amounts payable by the Borrowers under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrowers and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver specified in Sections 8.2(a) through (f) with respect to any Loan or
Commitment in which such Participant has an interest.

13.2.3 Benefit of Certain Provisions. Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 12.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender. The Borrowers
further agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5, 10.6 and 10.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.5(f) (it being understood that the documentation required under
Section 3.5(f) shall be delivered to the participating Lender)), provided that
(a) a Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.2 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrowers, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation, (b) such Participant agrees
to be subject to the provisions of Section 3.6 as if it were an assignee under
paragraph (b) of this Section and (c) any Participant not incorporated under the
laws of the United States of America or any State thereof agrees to comply with
the provisions of Section 3.5(f) to the same extent as if it were a Lender. Each
Lender that sells a participation agrees, at the Borrowers’ request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 3.6 with respect to any Participant.

 

Page 70



--------------------------------------------------------------------------------

13.2.4 Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

Section 13.3 Assignments.

13.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities other than Ineligible Institutions (“Purchasers”) all or
any part of its rights and obligations under the Loan Documents. Such assignment
shall be substantially in the form of Exhibit G or in such other form as may be
agreed to by the parties thereto. Each such assignment with respect to a
Purchaser which is not a Lender or an Affiliate of a Lender or an Approved Fund
shall either be in an amount equal to the entire applicable Commitment and Loans
of the assigning Lender or (unless each of the Borrowers and the Agent otherwise
consents) be in an aggregate amount not less than $5,000,000; provided, that
(i) the foregoing consent of the Borrowers shall not be required if a Default
has occurred and is continuing, and (ii) each Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within 10 Business Days after having received notice
thereof. The amount of the assignment shall be based on the Commitment or
outstanding Loans (if the Commitment has been terminated) subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.

13.3.2 Consents. The consent of the Borrowers shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided, that (i) the consent of the Borrowers
shall not be required if a Default has occurred and is continuing, and (ii) each
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within 5 Business Days after
having received notice thereof. The consent of the Agent shall be required prior
to an assignment becoming effective unless (x) the Purchaser is a Lender or
(y) solely to the extent the assignor is a Person that was a Lender on the
Closing Date, the Purchaser is an Affiliate of such Lender or an Approved Fund.
Any consent required under this Section 13.3.2 shall not be unreasonably
withheld or delayed.

 

Page 71



--------------------------------------------------------------------------------

13.3.3 Effect; Effective Date. Upon (a) delivery to the Agent of an assignment
(or, to the extent applicable, an agreement incorporating such an assignment by
reference pursuant to a Platform as to which the Agent and the parties to such
assignment are participants), together with any consents required by
Sections 13.3.1 and 13.3.2, (b) payment of a $3,500 fee to the Agent for
processing such assignment (unless the Purchaser is an Affiliate of the
assigning Lender or such fee is waived by the Agent) and (c) the delivery by the
Purchaser to the Agent of an Administrative Questionnaire, such assignment shall
become effective on the effective date specified in such assignment. The
assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment and Loans
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and Loans
assigned to such Purchaser without any further consent or action by the
Borrowers, the Lenders or the Agent. In the case of an assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a Lender hereunder but shall continue to be entitled to
the benefits of, and subject to, those provisions of this Agreement and the
other Loan Documents which survive payment of the Obligations and termination of
the applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 13.3.3, the transferor Lender, the Agent and the Borrowers shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

13.3.4 Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Chicago, Illinois a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). In the absence
of manifest error, the entries in the Register shall be conclusive, and the
Borrowers, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, at any reasonable
time and from time to time upon reasonable prior notice.

Section 13.4 Dissemination of Information. Each Borrower authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of such Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 10.11 of this Agreement.

 

Page 72



--------------------------------------------------------------------------------

Section 13.5 Tax Treatment. If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5.

ARTICLE XIV

NOTICES; ELECTRONIC SYSTEMS

Section 14.1 Notices. Except as otherwise permitted by Section 2.13 with respect
to borrowing notices, all notices, requests and other communications to any
party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(a) in the case of the Company or the Agent, at its address, facsimile number or
e-mail address set forth on the signature pages hereof, (b) in the case of any
Lender, at its address, facsimile number or e-mail address set forth below its
signature hereto or (c) in the case of any party, at such other address,
facsimile number or e-mail address as such party may hereafter specify for the
purpose by notice to the Agent and the Company in accordance with the provisions
of this Section 14.1. Each such notice, request or other communication shall be
effective (x) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section 14.1 and confirmation of receipt is
received, (y) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or (z) if
given by any other means, when delivered (or, in the case of electronic
transmission, received (with notices and other communications sent to an e-mail
address deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement)), at the address
specified in this Section 14.1; provided that notices to the Agent under
Article II shall not be effective until received, and provided, further, that if
an electronic communication or facsimile is not sent during the normal business
hours of the recipient at its applicable location, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient. References elsewhere in this Agreement to the
giving of notices by electronic mail shall be effective only to the extent that
the applicable Borrower, Lender or the Agent, as applicable, has agreed to
accept such notices in such manner pursuant to this Section 14.1.

Section 14.2 Change of Address. Any Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

Section 14.3 Electronic Systems. Notices and other communications to the Lenders
hereunder may be delivered or furnished by using Electronic Systems (as defined
below) pursuant to procedures approved by the Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Agent and the applicable Lender. Unless the Agent otherwise prescribes, notices
or communications posted to an Internet or intranet website shall be deemed
received upon receipt by the intended recipient, at its e-mail address as
described in Section 14.1, of notification that such notice or communication is
available and identifying the website address therefor; provided that if such
notice, email or other communication is not sent during the normal business
hours of the recipient at its applicable location, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient. Each Borrower agrees that the Agent may,

 

Page 73



--------------------------------------------------------------------------------

but shall not be obligated to, make Communications (as defined below) available
to the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar electronic system (each, an
“Electronic System”). Any Electronic System used by the Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Agent or any of its Related Parties (collectively, the “Agent Parties”) have
any liability to any of the Borrowers, any Lender Bank or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of such Borrower’s or the
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of a Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

ARTICLE XV

COUNTERPARTS

(a) This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Agent and the Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the Illinois
Electronic Commerce Security Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Agent to accept
Electronic Signatures in any form or format (other than telecopy, emailed pdf.
or any other electronic means that reproduces an image of the manually executed
signature page) without its prior written consent.

 

Page 74



--------------------------------------------------------------------------------

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 16.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET
SEQ, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

Section 16.2 CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS. EACH BORROWER THAT IS ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES HEREBY APPOINTS THE COMPANY AS ITS AGENT
FOR SERVICE OF PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AND SHALL PROVIDE WRITTEN EVIDENCE OF SUCH APPOINTMENT OF COMPANY ON
OR BEFORE THE DATE ON WHICH IT BECOMES A BORROWER HEREUNDER.

Section 16.3 WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

Page 75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

ILLINOIS TOOL WORKS INC. By:   /s/ Michael M. Larsen Name:   Michael M. Larsen

Title: Senior Vice President and

Chief Financial Officer

 

By:   /s/ David O. Livingston Name:   David O. Livingston Title: Vice President
Business Development/Treasury

 

Address:   155 Harlem Avenue   Glenview, IL 60026-4075 Attention:   Michael M.
Larsen Title:  

Senior Vice President and

Chief Financial Officer

Telephone:   (847) 724-7500 Facsimile:   (224) 661-7402 E-mail Address:
        mlarsen@itw.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender and as Agent By:   /s/
Robert D. Bryant Name:   Robert D. Bryant

Title:

  Executive Director

 

Address:   383 Madison Avenue   Floor 24   New York, New York 10179 Attention:  
Robert D. Bryant Telephone:   (212) 270-6539 Facsimile:   (212) 270-5100

E-mail Address:

rob.d.bryant@jpmorgan.com

 

With a copy, with respect to Advances denominated in Agreed Currencies other
than Dollars, to:

 

J.P. Morgan Europe Limited Address:   Floor 6, 25 Bank Street   Canary Wharf,
London, E14 5JP Attention:   Loans Agency Facsimile:   44 207 777 2360 E-mail
Address: loan_and_agency_london@jpmorgan.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A,

as a Lender

By: /s/ Susan Olsen

Name: Susan Olsen

Title: Vice President

Address: 388 Greenwich Street

Attention: Susan Manuelle

Title: Managing Director

Telephone: (212) 815-0962

Facsimile: (646) 352-0751

E-mail Address: susan.k.manuelle@citi.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,

as a Lender

By: /s/ Paul L. Hatton

Name: Paul L. Hatton

Title: Managing Director

Address: 452 Fifth Avenue

                New York, NY 10018

Attention: Paul L. Hatton

Title: Managing Director

Telephone: 212-525-8872

Facsimile: N/A

E-mail Address: paul.l.hatton@us.hsbc.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.

as a Lender

By: /s/ Takayuki Tomii

Name: Takayuki Tomii

Title: Managing Director

Address: 1251 Avenue of the Americas

                New York, NY 10020

Attention: Dominique Sasson

Title: Vice President

Telephone: 212-282-4201

Facsimile: 212-282-4488

E-mail Address:

Dominique.sasson@mizuhocbus.com

 

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as a Lender

 

By: /s/ Kimberly Metzger

Name: Kimberly Metzger

Title: Director

 

Address: 550 West Jackson Street

                5th Floor

                Chicago, IL 60661

 

Attention: Kimberly Metzger

Title: Director

Telephone: 312-894-6235

Facsimile: 312-894-6201

E-mail Address:

Kimberly.metzger@sgcib.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK

BRANCH, as a Lender

 

By: /s/ Michael Ravelo

Name: Michael Ravelo

Title: Director

 

By: /s/ Vanessa De La Ossa

Name: Vanessa De La Ossa

Title: Assistant Vice President

 

Address: 225 Liberty Street

                32nd Floor

                New York, NY 10281

 

Attention: Vanessa De La Ossa

Title: Assistant Vice President

Telephone: (212) 226-7720

Facsimile: (917) 702-9261

E-mail Address:

Vanessa.delaossa@commerzbank.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.,

as a Lender

 

By: /s/ L.M. Junior Del Brocco

Name: L.M. Junior Del Brocco

Title: Director

 

Address: 111 West Monroe Street

                5th Floor East

                Chicago, IL 60603

 

Attention: L.M. Junior Del Brocco

Title: Director

Telephone: 312-461-3145

Facsimile: 312-293-4718

E-mail Address:

junior.delbrocco@bmo.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender

 

By: /s/ Vanessa Kurbatskiy

Name: Vanessa Kurbatskiy

Title: Vice President

 

Address: 745 7th Avenue, New York, NY

 

Attention: Vanessa Kurbatskiy

Title: Vice President

Telephone: 212-256-2799

Facsimile: 212-526-5115

E-mail Address:

Vanessa.kurbatskiy@barclays.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

 

By: /s/ Thiplada Siddiqui

Name: Thiplada Siddiqui

Title: Vice President

 

Address: 10 S. Wacker

                22nd Floor

                Chicago, IL 60606

 

Attention: Thiplada Siddiqui

Title: Vice President

Telephone: 312-845-4507

Facsimile: 312-553-4783

E-mail Address: siddiqta@wellsfargo.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

 

By: /s/ Rebecca Kratz

Name: Rebecca Kratz

Title: Authorized Signatory

 

Address:

GOLDMAN SACHS BANK USA

200 West Street

New York, NY 10282

 

Attention: Thierry C. Le Jouan

Title: Private Documentation Contact

Telephone: (212) 902-1099

Facsimile: (917) 977-3966

E-mail Address:

gs-sbd-admin-contacts@gs.com

DO NOT EMAIL NOTICES – SEND TO

FAX#

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Limited, as a Lender

 

By: /s/ Adrian Mather

Name: Adrian Mather

Title: Chief Operating Officer, America

 

Address: 277 Park Avenue, 31st Floor

                New York, NY 10172

 

Attention: Andrew Lusk

Title: Director

Telephone: 212 801-9725

Facsimile: N/A

E-mail Address: andrew.lusk@anz.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company,

as a Lender

 

By: /s/ Courtney Ryle

Name: Courtney Ryle

Title: Officer

 

Address: 50 S. LaSalle Street, M-28

                Chicago, IL 60603

 

Attention: Courtney Ryle

Title: Officer

Telephone: (312) 630-1716

Facsimile: (312) 557-1425

E-mail Address: cmr11@ntrs.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch,

as a Lender

 

By: /s/ Killian Walsh

Name: Killian Walsh

Title: Director

 

By: /s/ Barry Fehily

Name: Barry Fehily

Title: Managing Director

 

Address: Level 6, Block 4,

                Dundrum Town Centre,

                Sandyford Road, Dundrum,

                Dublin 16,

                D16 A4W6,

                Ireland.

 

Attention: Killian Neylon

Title: Transaction Manager

Telephone: + 353 1 638 4011

Facsimile: + 353 1 638 4040

E-mail Address: killian.neylon@ie.ing.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

Danske Bank A/S,

as a Lender

 

By: /s/ Gert Carstens

Name: Gert Carstens

Title: Senior Loan Manager

 

By: /s/ Merete Ryvald Christensen

Name: Merete Ryvald Christensen

Title: Chief Loan Manager

 

Address:

Danske Bank A/S

2-12 Holmens Kanal

DK-1092 Copenhagen K

Denmark

 

Attention: Christian Rudolf Barnard

Telephone: +45 45 13 88 76

Facsimile: +45 45 13 88 19

E-mail Address: cabr@danskebank.dk

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

 

By: /s/ Matthew Walt

Name: Matthew Walt

Title: Vice President

 

Address: 540 W. Madison St

                IL4-540-22-23

                Chicago, IL, 60661

 

Attention: Matthew Walt

Title: Vice President

Telephone: 312.992.9038

Facsimile: N/A

E-mail Address: matthew.walt@baml.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

By: /s/ James N. Devries

Name: James N. Devries

Title: Senior Vice President

 

Address: 190 South LaSalle Street

                MK-IL-SL9C

                Chicago, IL 60603

 

Attention: Mary Ann Hawley

Title: Vice President

Telephone: 312-325-8977

Facsimile: 312-325-8754

E-mail Address:

maryann.hawley@usbank.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

Agricultural Bank of China Ltd., New York

Branch,

as a Lender

 

By: /s/ Zhang Jian

Name: Zhang Jian

Title: Head of Corporate Banking

 

Address: 277 Park Ave,

                30th Floor,

                New York, NY 10172

 

Attention: Wayne Gao

Title: Corporate Banking

Telephone: (646) 738-5248

Facsimile: N/A

E-mail Address:

gaoyuanweius@abchina.com

 

[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

EUROCURRENCY PAYMENT OFFICES OF THE AGENT*

 

Currency    EuroCurrency Payment Office All Agreed Currencies    JPMorgan Chase
Bank, National Association    Eurocurrency Payment Offices are to be designated
by Agent at time of borrowing or payment

 

* Accounts to be provided before payments made

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

ILLINOIS TOOL WORKS INC.

Lenders’ Commitments

 

Lender

   Commitment      Commitment
Percentage  

JPMorgan Chase Bank, National Association

   $ 220,000,000         8.8 % 

Citibank, N.A.

   $ 220,000,000         8.8 % 

HSBC Bank USA, National Association

   $ 167,500,000         6.7 % 

Mizuho Bank, Ltd.

   $ 167,500,000         6.7 % 

Societe Generale

   $ 167,500,000         6.7 % 

Commerzbank AG New York Branch

   $ 167,500,000         6.7 % 

BMO Harris Bank, N.A.

   $ 150,000,000         6.0 % 

Barclays Bank PLC

   $ 150,000,000         6.0 % 

Wells Fargo Bank, National Association

   $ 150,000,000         6.0 % 

Goldman Sachs Bank USA

   $ 150,000,000         6.0 % 

Australia and New Zealand Banking Group Limited

   $ 150,000,000         6.0 % 

The Northern Trust Company

   $ 145,000,000         5.8 % 

ING Bank N.V., Dublin Branch

   $ 120,000,000         4.8 % 

Danske Bank A/S

   $ 120,000,000         4.8 % 

Bank of America, N.A.

   $ 120,000,000         4.8 % 

U.S. Bank National Association

   $ 75,000,000         3.0 % 

Agricultural Bank of China Ltd., New York Branch

   $ 60,000,000         2.4 % 

Total

   $ 2,500,000,000         100.0 % 

 

Schedule II - 1



--------------------------------------------------------------------------------

SCHEDULE III

PRICING SCHEDULE

 

FIVE YEAR FACILITY

   LEVEL I
STATUS    LEVEL II
STATUS   LEVEL III
STATUS   LEVEL IV
STATUS   LEVEL V
STATUS

LIBOR Market Rate Spread (min/max)

   0.25%/0.75%    0.25%/0.75%   0.375%/0.875%   0.50%/1.00%   0.625%/1.25%

Commitment Fee Rate

   4.5 bps    5.5 bps   7.0 bps   9.0 bps   12.5 bps

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is Aa3 or better or the Company’s S&P Rating is AA- or better.

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is A1 or
better or the Company’s S&P Rating is A+ or better.

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Company’s Moody’s
Rating is A2 or better or the Company’s S&P Rating is A or better.

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Company’s Moody’s Rating is A3 or better or the Company’s S&P Rating is A- or
better.

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV.

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Company’s senior unsecured
long-term debt securities without third-party credit enhancement.

“Rating” means a Moody’s Rating or S&P Rating.

“S&P Rating” means, at any time, the rating issued by Standard and Poor’s
Financial Services LLC, and then in effect with respect to the Company’s senior
unsecured long-term debt securities without third-party credit enhancement.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

 

Schedule III - 1



--------------------------------------------------------------------------------

The LIBOR Market Rate Spread and the Commitment Fee Rate shall be determined in
accordance with the foregoing table based on the Company’s Status as determined
from its then-current Moody’s and S&P Ratings. The Rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date. If at any time the Company has no Moody’s Rating and no S&P Rating,
Level V Status shall exist. If at any time a different credit rating is issued
by either Moody’s or S&P, then the higher of such credit ratings shall apply
(with the credit rating for Level I being the highest and the credit rating for
Level V being the lowest), unless there is a split in credit ratings of more
than one Level, in which case the Level that is one Level higher than the Level
of the lower credit rating shall apply.

 

 

Schedule III - 2



--------------------------------------------------------------------------------

EXHIBIT “A-1”

RATABLE NOTE

                    , 20     

$                    

                    , a                  corporation, (the “Company”) promises
to pay to                      (the “Lender”) the lesser of the principal sum of
                    Dollars or the aggregate unpaid principal amount of all
Ratable Loans made by the Lender to the Company pursuant to Section 2.3 of the
Five Year Credit Agreement dated as of May 9, 2016, among the Company, JPMorgan
Chase Bank, National Association, individually and as Agent, and the Lenders
named therein, including the Lender, (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
hereinafter referred to as the “Agreement”), in the currency in which each such
Ratable Loan is denominated in immediately available funds at the main office of
JPMorgan Chase Bank, National Association in New York, New York, as Agent, or as
otherwise directed by the Agent pursuant to the terms of the Agreement, together
with interest, in like money and funds, on the unpaid principal amount hereof at
the rates and on the dates set forth in the Agreement. The Company shall pay
each Ratable Loan in full on the last day of such Ratable Loan’s applicable
Interest Period.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Ratable Loan and the date and amount of each principal
payment hereunder provided, however, that any failure to so record shall not
affect the Company’s obligations under any Loan Document.

This Ratable Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Agreement, to which reference is hereby made for a statement of
the terms and conditions under which this Ratable Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

[Signature Page Follows]

 

Exhibit A-1 - 1



--------------------------------------------------------------------------------

[BORROWER]

By:                                                            
                      

Title:                                                            
                    

By:                                                            
                      

Title:                                                            
                    

 

 

Signature Page to Ratable Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

RATABLE NOTE OF                             

DATED                 , 2016

 

Date

  

Principal

Amount and

Currency of Loan

   Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance

 

Exhibit A-1 - 4



--------------------------------------------------------------------------------

EXHIBIT “A-2”

COMPETITIVE BID NOTE

 

$                                               , 20[    ]

                    , a             corporation (the “Company”), promises to pay
to                     (the “Lender”) the aggregate unpaid principal amount of
all Competitive Bid Loans made by the Lender to the Company pursuant to
Section 2.4 of the Five Year Credit Agreement dated as of May 9, 2016, among the
Company, JPMorgan Chase Bank, National Association, individually and as Agent,
and the Lenders named therein, including the Lender (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, hereinafter referred to as the “Agreement”), in the currency in which each
such Competitive Bid Loan is denominated in immediately available funds at the
main office of JPMorgan Chase Bank, National Association, as Agent, in New York,
New York or as otherwise directed by the Agent pursuant to the terms of the
Agreement, together with interest, in like money and funds, on the unpaid
principal amount hereof at the rates and on the dates determined in accordance
with the Agreement. The Company shall pay each Competitive Bid Loan in full on
the last day of such Competitive Bid Loan’s applicable Interest Period.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Competitive Bid Loan and the date and amount of each principal
payment hereunder, provided, however, that any failure to so record shall not
affect the Company’s obligations under any Loan Document.

This Competitive Bid Note is one of the Notes issued pursuant to, and is
entitled to the benefits of, the Agreement, to which reference is hereby made
for a statement of the terms and conditions under which this Competitive Bid
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.

[Signature Page Follows]

 

Exhibit A-2 - 1



--------------------------------------------------------------------------------

[BORROWER]

By:                                                            
                      

Title:                                                            
                    

By:                                                            
                      

Title:                                                            
                    

 

Exhibit A-2 - 2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

COMPETITIVE BID NOTE OF

 

 

DATED                                                      

 

Date

   Principal
Amount and
Currency of Loan    Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance

 

Exhibit A-2 - 3



--------------------------------------------------------------------------------

EXHIBIT “B-1”

FORM OF COMPANY OPINION

May [    ], 2016

The Agent and the Lenders who are parties to the

Agreement described below.

Gentlemen/Ladies:

I am counsel for Illinois Tool Works Inc. (the “Company”), and have represented
the Company in connection with its execution and delivery of the Five Year
Credit Agreement among the Company, JPMorgan Chase Bank, National Association,
individually and as Agent, and the Lenders named therein, providing for Advances
in an aggregate principal amount not exceeding, as of the date hereof,
$2,500,000,000 at any one time outstanding (with provisions therein allowing for
an increase in the maximum amount of Advances thereunder to $4,500,000,000,
subject to all of the terms and conditions set forth therein) and dated as of
May 9, 2016 (the “Agreement”). All capitalized terms used in this opinion and
not otherwise defined shall have the meanings attributed to them in the
Agreement.

I have examined the Company’s certificate of incorporation, by-laws,
resolutions, the Loan Documents and such other matters of fact and law which I
deem necessary in order to render this opinion. Based upon the foregoing, it is
my opinion that:

1. The Company and each domestic Material Subsidiary are validly existing and in
good standing under the laws of their states of incorporation and have all
requisite authority to conduct their business in each jurisdiction in which
their business is conducted, except where the failure to have such authority
would not have a Material Adverse Effect.

2. The execution and delivery of the Loan Documents by the Company and the
performance by the Company of the Obligations have been duly authorized by all
necessary corporate action and proceedings on the part of the Company and will
not:

(a) require any consent of the Company’s shareholders;

(b) violate any law, rule, regulation, order, writ, judgment, injunction, decree
or award binding on the Company or the Company’s amended and restated
certificate of incorporation or by-laws or, to my knowledge, any indenture,
instrument or agreement binding upon the Company; or

(c) result in, or require, the creation or imposition of any Lien pursuant to
the provisions of any indenture, instrument or agreement known to me and binding
upon the Company which could reasonably be expected to have a Material Adverse
Effect.

 

Exhibit B-1 - 1



--------------------------------------------------------------------------------

3. The Loan Documents have been duly executed and delivered by the Company and
constitute legal, valid and binding obligations of the Company enforceable in
accordance with their terms except to the extent the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors’ rights generally and
subject also to the availability of equitable remedies, regardless of whether
enforcement is sought at equity or at law.

4. There is no litigation or proceeding against the Company which, to my
knowledge, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

5. No approval, authorization, consent, adjudication or order of any
Governmental Authority, which has not been obtained by the Company or any of its
Material Subsidiaries, is required to be obtained by the Company or any of its
Material Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under the Agreement or in connection with the payment
by the Company of the Obligations.

With respect to the opinions set forth in paragraph number 3 above:

 

  (i) I express no opinion as to the remedies available insofar as the Agent or
any of the Lenders or any other party may take any discretionary action which is
unreasonable or not taken in good faith and in a commercially reasonable manner.

 

  (ii) I express no opinion herein as to the legality, validity, binding nature
or enforceability (whether in accordance with its terms or otherwise) of any
provision in any Loan Document (i) insofar as it provides for the payment or
reimbursement of costs and expenses or indemnification for claims, losses or
liabilities in excess of a reasonable amount determined by a court or other
tribunal; (ii) to the extent it purports to provide for indemnification of
attorneys’ fees and expenses in litigation regardless of whether the indemnified
party prevails in such litigation; (iii) to the extent that it purports to
permit the acceleration of obligations upon the happening of an immaterial
breach of any provision of any Loan Document; (iv) which provides for the
payment of any charge or amount which may be determined by a court or other
tribunal to constitute a penalty, forfeiture or interest on interest; or
(v) which limits jurisdiction of any courts or establishes any exclusive venue
or evidentiary standards or purports to waive the right to a jury trial.

 

  (iii)

I express no opinion as to the legality, validity, binding effect or
enforceability of any provision in any Loan Document (i) relating to
severability, (ii) purporting to waive obligations or standards of good faith,
notice, diligence, reasonableness or care and similar applicable principles of
common law and certain rights of debtors and duties of creditors which under
applicable law may not be waived, released, varied or disclaimed by agreement
prior to a default, (iii) purporting to waive rights or release claims on behalf
of any third party or purporting to release claims of which the releasor has no
knowledge, (iv) imposing late payment charges or increased rates of interest
following a default to the extent they exceed reasonable

 

Exhibit B-1 - 2



--------------------------------------------------------------------------------

  compensation to the Lenders for losses, costs or damages occasioned by late
payments or defaults, (v) imposing self-help and non-judicial remedies,
(vi) relating to the collection of a deficiency except upon compliance with
applicable law, (vii) waiving the statute of limitations or waiving the right to
assert lack of consideration, (viii) limiting the right to challenge the
enforceability of provisions, (ix) providing or permitting the payment of
interest on interest, or (x) specifying that provisions of any Loan Document may
only be waived in writing if an oral agreement or an implied agreement by trade
practice or course of conduct has been created modifying any provision of any of
such documents.

 

  (iv) Certain laws and judicial decisions may affect or render unenforceable or
limit certain remedies, rights, waivers and other provisions of the Loan
Documents, but such laws and judicial decisions do not, in my opinion, render
the Loan Documents invalid as a whole or leave the Agent or the Lenders without
remedies for the practical realization of the benefits intended thereby.

 

  (v) I have assumed that the Loan Documents and the documents referenced
therein have been duly authorized, executed and delivered by each of the parties
thereto other than the Company, and that by entering into the transactions
contemplated thereunder, none of such parties to any of such documents will be
in violation of any law, rule or regulation applicable to it. I further have
assumed that the information on any schedules and annexes to the Loan Documents
are true, correct and complete.

 

  (vi) I have assumed that (i) the Loan Documents constitute legal, valid and
binding obligations of each of the parties thereto other than the Company,
enforceable in accordance with their terms, (ii) there has been no mutual
mistake of fact or misunderstanding, fraud, duress or undue influence in
connection with the Loan Documents, and (iii) there are no agreements or
understandings among the parties, written or oral, and there is no usage of
trade or course of prior dealing among the parties that would, in either case,
define, supplement or qualify the terms of the Loan Documents.

I render no opinion herein as to any provisions of federal or state securities
laws and regulations (including laws and regulations administered by the United
States Securities and Exchange Commission), state “blue sky” laws and
regulations, laws and regulations relating to commodity (and other) futures and
indices and other similar instruments, federal or state forfeiture laws, any
federal or state laws regulating transactions involving employee benefit plans,
including, without limitation, the Employee Retirement Income Security Act of
1974, as amended, and the Internal Revenue Code of 1986, as amended, federal and
state antitrust and unfair competition laws and regulations, federal and state
environmental, land use, subdivision and zoning laws and regulations, tax laws
and regulations, racketeering (e.g., RICO) laws and regulations, and health and
safety (e.g., OSHA) and labor laws and regulations.

I am a member of the bar of the State of Illinois. Subject to the preceding
paragraph, the opinions expressed herein are limited to the laws of the State of
Illinois, the General Corporation Law of the State of Delaware and the federal
laws of the United States of America, and I express

 

Exhibit B-1 - 3



--------------------------------------------------------------------------------

no opinion concerning the laws of any other jurisdiction, whether applicable
directly or through Illinois law. I express no opinion concerning any
ordinances, administrative decisions, rules or regulations of any county, town,
municipality or special political subdivision (whether created or enabled
through legislative action at the federal, state or regional level).

This opinion is given as of the date hereof, and is not to be circulated, quoted
or otherwise referred to or relied upon for any other purposes or by any other
person without my prior written consent. This opinion is limited to the matters
expressly stated herein, and no opinion is implied or may be inferred beyond the
matters expressly stated. I expressly disclaim any obligation to update or
supplement this opinion to reflect any facts or circumstances which may
hereafter come to my attention or changes in the law that may hereafter occur.

This opinion has been prepared for the benefit of and may solely be relied upon
by the Agent and the Lenders and their participants, assignees and other
transferees.

 

 

Very truly yours,

 

                                 

  

 

Exhibit B-1 - 4



--------------------------------------------------------------------------------

EXHIBIT “B-2”

FORM OF SUBSIDIARY OPINION

[                         ]

The Agent and the Lenders who are parties to the

Agreement described below.

Gentlemen/Ladies:

I refer to the Five Year Credit Agreement among Illinois Tool Works Inc. (the
“Company”), JPMorgan Chase Bank, National Association, individually and as
Agent, and the Lenders named therein, providing for Advances in an aggregate
principal amount not exceeding, as of the date hereof, $2,500,000,000 at any one
time outstanding (with provisions therein allowing for an increase in the
maximum amount of Advances thereunder to $4,500,000,000, subject to all of the
terms and conditions set forth therein) and dated as of May 9, 2016 (as the same
has been or may be amended, modified or supplemented, the “Agreement”). I have
acted as counsel for                 , a                  corporation and
subsidiary of the Company (the “Borrowing Subsidiary”), in connection with its
execution and delivery of the Assumption Letter dated                 ,
20    (the “Assumption Letter”). Capitalized terms not defined herein are used
as defined in the Agreement.

Pursuant to Section 4.2(e) of the Agreement, I advise you that in my opinion:

l. The Borrowing Subsidiary is a corporation validly existing (to the extent
applicable in its jurisdiction of formation) and in good standing under the laws
of                      .

2. The Borrowing Subsidiary has full corporate power and authority to own its
properties and to carry on its business as now conducted.

3. The execution, delivery and performance of the Assumption Letter are within
the corporate power and authority of the Borrowing Subsidiary, have been duly
authorized by proper corporate proceedings on behalf of the Borrowing
Subsidiary, do not and will not contravene any provision of applicable law or of
the [Articles/Certificate] of Incorporation or the By-laws of the Borrowing
Subsidiary or any agreement or instrument binding on the Borrowing Subsidiary of
which I have knowledge and do not and will not result in the creation of any
Lien upon any of its property or assets pursuant to any such agreement or
instrument of which I have knowledge, which contravention or result could
reasonably be expected to have a Material Adverse Effect.

4. The Assumption Letter delivered to the Agent on the date hereof by the
Borrowing Subsidiary has been duly executed and delivered by the Borrowing
Subsidiary and the Assumption Letter and the Agreement constitute the legal,
valid and binding obligations of the Borrowing Subsidiary enforceable against
the Borrowing Subsidiary in accordance with its respective terms except to the
extent the enforcement thereof may be limited by bankruptcy,

 

Exhibit B-2 - 1



--------------------------------------------------------------------------------

insolvency, reorganization, moratorium or similar laws relating to or affecting
the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies, regardless of whether enforcement is sought
at equity or at law.

6. No approval, consent or authorization of, or filing or registration with, any
Governmental Authority that has not been obtained is necessary for the execution
or delivery by the Borrowing Subsidiary of the Assumption Letter or the
performance by the Borrowing Subsidiary of any of the terms or conditions
thereof.

With respect to the opinions set forth in paragraph number 4 above:

 

  (i) I express no opinion as to the remedies available insofar as the Agent or
any of the Lenders or any other party may take any discretionary action which is
unreasonable or not taken in good faith and in a commercially reasonable manner.

 

  (ii) I express no opinion herein as to the legality, validity, binding nature
or enforceability (whether in accordance with its terms or otherwise) of any
provision in any Loan Document (i) insofar as it provides for the payment or
reimbursement of costs and expenses or indemnification for claims, losses or
liabilities in excess of a reasonable amount determined by a court or other
tribunal; (ii) to the extent it purports to provide for indemnification of
attorneys’ fees and expenses in litigation regardless of whether the indemnified
party prevails in such litigation; (iii) to the extent that it purports to
permit the acceleration of obligations upon the happening of an immaterial
breach of any provision of any Loan Document; (iv) which provides for the
payment of any charge or amount which may be determined by a court or other
tribunal to constitute a penalty, forfeiture or interest on interest; or
(v) which limits jurisdiction of any courts or establishes any exclusive venue
or evidentiary standards or purports to waive the right to a jury trial.

 

  (iii) I express no opinion as to the legality, validity, binding effect or
enforceability of any provision in any Loan Document (i) relating to
severability, (ii) purporting to waive obligations or standards of good faith,
notice, diligence, reasonableness or care and similar applicable principles of
common law and certain rights of debtors and duties of creditors which under
applicable law may not be waived, released, varied or disclaimed by agreement
prior to a default, (iii) purporting to waive rights or release claims on behalf
of any third party or purporting to release claims of which the releasor has no
knowledge, (iv) imposing late payment charges or increased rates of interest
following a default to the extent they exceed reasonable compensation to the
Lenders for losses, costs or damages occasioned by late payments or defaults,
(v) imposing self-help and non-judicial remedies, (vi) relating to the
collection of a deficiency except upon compliance with applicable law,
(vii) waiving the statute of limitations or waiving the right to assert lack of
consideration, (viii) limiting the right to challenge the enforceability of
provisions, (ix) providing or permitting the payment of interest on interest, or
(x) specifying that provisions of any Loan Document may only be waived in
writing if an oral agreement or an implied agreement by trade practice or course
of conduct has been created modifying any provision of any of such documents.

 

Exhibit B-2 - 2



--------------------------------------------------------------------------------

  (iv) Certain laws and judicial decisions may affect or render unenforceable or
limit certain remedies, rights, waivers and other provisions of the Loan
Documents, but such laws and judicial decisions do not, in my opinion, render
the Loan Documents invalid as a whole or leave the Agent or the Lenders without
remedies for the practical realization of the benefits intended thereby.

 

  (v) I have assumed that the Loan Documents and the documents referenced
therein have been duly authorized, executed and delivered by each of the parties
thereto other than the Borrowing Subsidiary, and that by entering into the
transactions contemplated thereunder, none of such parties to any of such
documents will be in violation of any law, rule or regulation applicable to it.
I further have assumed that the information on any schedules and annexes to the
Loan Documents are true, correct and complete.

 

  (vi) I have assumed that (i) the Loan Documents constitute legal, valid and
binding obligations of each of the parties thereto other than the Borrowing
Subsidiary, enforceable in accordance with their terms, (ii) there has been no
mutual mistake of fact or misunderstanding, fraud, duress or undue influence in
connection with the Loan Documents, and (iii) there are no agreements or
understandings among the parties, written or oral, and there is no usage of
trade or course of prior dealing among the parties that would, in either case,
define, supplement or qualify the terms of the Loan Documents.

In rendering the opinions expressed above, I have examined originals, or copies
of originals certified to my satisfaction, of such agreements, documents,
certificates and other statements of government officials and corporate officers
and such other papers and evidence as I have deemed relevant and necessary as a
basis for this opinion. I have assumed the authenticity of all documents
submitted to me as originals and the conformity with the original documents of
any copies thereof submitted to me for my examination.

This opinion has been prepared for the benefit of and may solely be relied upon
by the Agent and the Lenders and their participants, assignees and other
transferees.

 

Very truly yours,  

 

 

 

Exhibit B-2 - 3



--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF RATABLE BORROWING NOTICE

                    , 20    

The undersigned, Illinois Tool Works Inc. (the “Company”), refers to the Five
Year Credit Agreement, dated as of May 9, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among the Company, the Lenders party thereto and JPMorgan Chase
Bank, National Association, individually and as Agent. Capitalized terms used
herein have the meanings assigned to them in the Credit Agreement. The Company
hereby irrevocably requests a Ratable Advance, pursuant to Section 2.3.3 of the
Credit Agreement, as follows:

(i) The Business Day on which the Company requests the Ratable Advance to be
made is                     , 20    .

(ii) The aggregate amount of the requested Ratable Advance is
$                    .

(iii) The requested Ratable Advance is an [Floating Rate Advance] [Eurocurrency
Ratable Advance].

(iv) If a Eurocurrency Ratable Advance, the initial Interest Period for the
requested Ratable Advance is             [one, two, three or six] months and the
Agreed Currency applicable thereto is             .

(v) The requested Ratable Advance shall be funded to [the Company] [specified
Borrowing Subsidiary] at account no.                    .

 

  Very truly yours,      ILLINOIS TOOL WORKS INC.      By:  

 

    

Title:

 

 

     By:  

 

    

Title:

 

 

  

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT “D”

COMPETITIVE BID QUOTE REQUEST

(Section 2.4.2)

                    , 20    

 

To:    JPMorgan Chase Bank, National Association as Agent (the “Agent”) From:   
Illinois Tool Works Inc. (the “Company”) Re:    Five Year Credit Agreement (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”) dated as of May 9, 2016, among the Company,
JPMorgan Chase Bank, National Association, individually and as Agent, and the
Lenders listed on the signature pages thereof

We hereby give notice pursuant to Section 2.4.2 of the Agreement that we
request, on **[our own behalf/behalf of [Name of Borrowing Subsidiary]]**,
Competitive Bid Quotes for the following proposed Competitive Bid Advance(s):

Borrowing Date:                     , 20    

 

Currency

 

Principal Amount1

 

Interest Period2

Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an Absolute
Rate].

Upon acceptance by the undersigned of any or all of the Competitive Bid Advances
offered by Lenders in response to this request, the undersigned shall be deemed
to affirm as of the Borrowing Date thereof the representations and warranties
made in the Agreement to the extent specified in Article IV thereof. Capitalized
terms used herein have the meanings assigned to them in the Agreement.

 

    ILLINOIS TOOL WORKS INC.        By:  

 

       Title:  

 

       By:  

 

       Title:  

 

  

 

1  Amount must be at least $5,000,000 and an integral multiple of $1,000,000 (or
the Approximate Equivalent Amount thereof).

2  One, two, three or six months (Eurocurrency Auction) or at least 30 and up to
270 days (Absolute Rate Auction), subject to the provisions of the definitions
of Eurocurrency Interest Period and Absolute Rate Interest Period.

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT “E”

INVITATION FOR COMPETITIVE BID QUOTES

(Section 2.4.3)

                    , 20    

 

To: [Name of Lender]

 

Re: Invitation for Competitive Bid Quotes to

     Illinois Tool Works Inc. (the “Company”)

Pursuant to Section 2.4.3 of the Five Year Credit Agreement dated as of May 9,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”) among the Company, the Lenders
parties thereto and the undersigned, as Agent, we are pleased on behalf of the
Company to invite you to submit Competitive Bid Quotes to the Company for the
following proposed Competitive Bid Advance(s):

Borrowing Date:                     , 20    

 

Borrower

 

Currency

 

Principal Amount

 

Interest Period

Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an Absolute
Rate]. Your Competitive Bid Quote must comply with Section 2.4.4 of the
Agreement and the foregoing. Capitalized terms used herein have the meanings
assigned to them in the Agreement.

Please respond to this invitation by no later than [2:00 p.m.] [1:00 p.m.] [9:00
a.m.] [(London time)] [(Chicago time)] on             , 20__.

 

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,   as Agent By:  

 

  Authorized Officer

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT “F”

COMPETITIVE BID QUOTE

(Section 2.4.4)

                    , 20    

 

To: JPMorgan Chase Bank, National Association, as Agent

Attn:                     

 

Re: Competitive Bid Quote to Illinois Tool Works Inc. (the “Company”)

In response to your invitation on behalf of the Company dated             ,
20    , we hereby make the following Competitive Bid Quote pursuant to
Section 2.4.4 of the Five Year Credit Agreement hereinafter referred to and on
the following terms:

 

1. Quoting Lender:                             

2. Person to contact at Quoting Lender:                         

3. Borrowing Date:                     , 20    1

4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Currency

 

Principal

Amount2

 

Interest

Period3

 

[Competitive

Bid Margin4]

 

[Absolute

Rate5]

 

Minimum

Amount6

 

 

1  As specified in the related Invitation For Competitive Bid Quotes.

2  Principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $5,000,000 and an integral
multiple of $1,000,000 (or the Approximate Equivalent Amount thereof).

3  One, two, three or six months or at least 30 and up to 270 days, as specified
in the related Invitation For Competitive Bid Quotes.

4  Competitive Bid Margin over or under the Adjusted LIBO Rate determined for
the applicable Interest Period. Specify percentage (rounded to the nearest 1/100
of 1%) and specify whether “PLUS” or “MINUS”.

5  Specify rate of interest per annum (rounded to the nearest 1/100 of 1%).

6  Specify minimum or maximum amount, if any, which the Company may accept
and/or the limit, if any, as to the aggregate principal amount of the
Competitive Bid Loans of the quoting Lender which the Company may accept (see
Section 2.4.4(b)(iv) and (vi)).

 

Exhibit F - 1



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Five Year Credit
Agreement dated as of May 9, 2016, among the Company, the Lenders listed on the
signature pages thereof and yourselves, as Agent (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), irrevocably obligates us to make the Competitive Bid
Loan(s) for which any offer(s) are accepted, in whole or in part. Capitalized
terms used herein and not otherwise defined herein shall have their meanings as
defined in the Credit Agreement.

 

     Very truly yours,      [NAME OF BANK] Dated:                     , 20    
     By:  

 

       Authorized Officer

 

Exhibit F - 2



--------------------------------------------------------------------------------

EXHIBIT “G”

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                          
                           2.    Assignee:   
                                                                  [and is an
Affiliate/Approved       Fund of [identify Lender]1 3.    Borrower(s):   
Illinois Tool Works Inc. 4.    Agent:    JPMorgan Chase Bank, National
Association, as the Agent under the Credit Agreement. 5.   

Credit Agreement:  Five Year Credit Agreement dated as of May 9, 2016 among
Illinois Tool Works Inc., the Lenders party thereto, and JPMorgan Chase Bank,
National Association, as Agent.

 

1  Select as applicable.

 

Exhibit G - 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned1

  

Aggregate Amount of

Commitment/Loans

for all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned

of

Commitment/Loans2

   $    $    %

Effective Date:                             , 20    [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Agent a completed administrative
questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrowers and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:  

 

        Title:   ASSIGNEE   [NAME OF ASSIGNEE]         By:  

 

        Title:

[Consented to and]3 Accepted:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Agent By:  

 

Title:

 

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Commitment”)

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

Exhibit G - 2



--------------------------------------------------------------------------------

[Consented to:]4 ILLINOIS TOOL WORKS INC. By:  

 

Title: By:  

 

Title:

 

 

4  To be added only if the consent of the Borrower and/or other parties are
required by the terms of the Credit Agreement.

 

Exhibit G - 3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of Illinois.

 

Exhibit G - 4



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

For Forms for Primary Syndication contact

Sean Chudzik

JPMorgan Chase Bank, National Association

500 Stanton Christiana Road, Ops 2, Floor 3

Newark DE 19713-2107

Telephone: 302-634-3111

For Forms after Primary Syndication contact

Jane Dreisbach

JPMorgan Chase Bank, National Association

500 Stanton Christiana Road, Ops 2, Floor 3

Newark DE 19713-2107

Telephone: 302-634-1061

 

Exhibit G - 5



--------------------------------------------------------------------------------

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

For Forms for Primary Syndication contact

Sean Chudzik

JPMorgan Chase Bank, National Association

500 Stanton Christiana Road, Ops 2, Floor 3

Newark DE 19713-2107

Telephone: 302-634-311

For Forms after Primary Syndication contact

Jane Dreisbach

JPMorgan Chase Bank, National Association

500 Stanton Christiana Road, Ops 2, Floor 3

Newark DE 19713-2107

Telephone: 302-634-1061

 

Exhibit G - 6



--------------------------------------------------------------------------------

EXHIBIT “H”

FORM OF ASSUMPTION LETTER

                    , 20    

To the Banks party to the

    Credit Agreement referred

    to below

Ladies and Gentlemen:

Reference is made to the Five Year Credit Agreement dated as of May 9, 2016
initially among Illinois Tool Works Inc., the Lenders, and JPMorgan Chase Bank,
National Association, as Agent (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”). Terms defined
in the Credit Agreement and used herein are used herein as defined therein.

The undersigned,                     (the “Subsidiary”), a
                    corporation, wishes to become a “Borrowing Subsidiary” under
the Credit Agreement, and accordingly hereby agrees that from the date hereof it
shall become a “Borrowing Subsidiary” under the Credit Agreement and agrees that
from the date hereof and until the payment in full of the principal of and
interest on all Advances made to it under the Credit Agreement and performance
of all of its other obligations thereunder, and termination hereunder of its
status as a “Borrowing Subsidiary” as provided below, it shall perform, comply
with and be bound by each of the provisions of the Credit Agreement which are
stated to apply to the “Company” or a “Borrowing Subsidiary.” Without limiting
the generality of the foregoing, the Subsidiary hereby represents and warrants
that: (i) each of the representations and warranties set forth in Sections 5.1,
5.2, and 5.3 of the Credit Agreement is hereby made by such Subsidiary on and as
of the date hereof as if made on and as of the date hereof and as if such
Subsidiary is the “Company” and this Assumption Letter is the “Agreement”
referenced therein, and (ii) it has heretofore received a true and correct copy
of the Credit Agreement (including any modifications thereof or supplements or
waivers thereto) as in effect on the date hereof. In addition, the Subsidiary
hereby authorizes the Company to act on its behalf as and to the extent provided
for in Article II of the Credit Agreement in connection with the selection of
Types and Interest Periods for Advances, the conversion and continuation of
Advances and the solicitation of and acceptance or rejection of bids for
Competitive Bid Advances.

So long as the principal of and interest on all Advances made to the Subsidiary
under the Credit Agreement shall have been paid in full and all other
obligations of the Subsidiary under the Credit Agreement shall have been fully
performed, the Company may by not less than five Business Days’ prior notice to
the Lenders terminate its status as a “Borrowing Subsidiary.”

[If the Borrowing Subsidiary is a non-U.S. entity, include the following
provisions:

 

Exhibit H - 1



--------------------------------------------------------------------------------

The Subsidiary hereby irrevocably submits to the exclusive jurisdiction of any
Illinois State or Federal court sitting in Chicago, Illinois, U.S.A., and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Assumption Letter, the Credit Agreement or the Notes, and the
Subsidiary hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such Illinois State or Federal
court. The Subsidiary hereby irrevocably waives, to the fullest extent it may
effectively do so, any objection based on venue or inconvenient forum to the
maintenance of such action or proceeding in any such court. Nothing herein shall
in any way be deemed to limit the ability of the Lenders to serve any such
writs, process, or summonses in any other manner permitted by applicable law or
to obtain jurisdiction over the Subsidiary in such other jurisdictions, and in
such manner, as may be permitted by applicable law.]

This Assumption Letter shall be governed by, and construed in accordance with,
the laws of the State of Illinois, United States of America.

IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Assumption Letter as of the date and year first above written.

 

[Name of Borrowing Subsidiary] By  

 

Title:                                                                         

Address for Notices under

the Credit Agreement

Consented to:

ILLINOIS TOOL WORKS INC.

By                                                     

Title:                                                 

By                                                     

Title:                                                 

 

Exhibit H - 2



--------------------------------------------------------------------------------

EXHIBIT “I”

COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Five Year
Credit Agreement dated as of May 9, 2016 among Illinois Tool Works Inc., the
Lenders, and JPMorgan Chase Bank, National Association, as Agent (as the same
may be amended, restated, supplement and otherwise modified and in effect from
time to time, the “Agreement”). Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected or appointed                             of the
Company;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Consolidated Subsidiaries during the
accounting period covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with Section 6.11 of the Agreement for the
quarter ended             , all of which data and computations are true,
complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

 

                                                 

 

                                                 

 

                                                 

 

                                                 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this     day of                     ,
20    .

 

Exhibit I - 1



--------------------------------------------------------------------------------

ILLINOIS TOOL WORKS INC. By:  

 

Title:     By:  

 

Title:    

 

Exhibit I - 2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Schedule of Compliance as of                         with

Provisions of Section 6.11 of

the Agreement

(Attached)

 

Exhibit I - 3



--------------------------------------------------------------------------------

EXHIBIT “J”

LENDER ASSUMPTION AGREEMENT

Dated:                     

Illinois Tool Works Inc.

155 Harlem Avenue

Glenview, Illinois 60025-5811

Attention:         Senior Vice President and Chief Financial Officer

JPMorgan Chase Bank, National Association, as Agent

Loan and Agency Services

500 Stanton Christiana Road, Ops 2, Floor 3

Newark DE 19713-2107

Attention:         Jane Dreisbach

Ladies and Gentlemen:

Reference is made to the Five Year Credit Agreement dated as of May 9, 2016
among Illinois Tool Works Inc. (the “Company”), any Borrowing Subsidiaries from
time to time party thereto, JPMorgan Chase Bank, National Association,
individually and as Agent, and the Lenders named therein (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), terms defined therein being used herein as therein
defined).

The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section 2.6(c) of the Credit Agreement and, in that connection,
hereby agrees that it shall become a Lender for purposes of the Credit Agreement
on [applicable Increase Date] and that its Commitment shall as of such date be
$                        .

The undersigned (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 5.4 thereof, the most recent financial statements referred to in
Section 6.1(a) and (b) thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Lender Assumption Agreement; (ii) agrees that it will, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; (v) agrees that its
payment instructions and notice instructions are as set forth in the attachment
to Schedule 1; and (vi) attaches, if it is not incorporated under the laws of
the United States of America or a state thereof, the forms prescribed by the
Internal Revenue Service of the United States required under Section 3.5(d) of
the Credit Agreement.

 

Exhibit J - 1



--------------------------------------------------------------------------------

The Assuming Lender requests that the Company deliver to the Agent (to be
promptly delivered to the Assuming Lender) a Ratable Note and a Competitive Bid
Note [if applicable] payable to the order of the Assuming Lender, dated as of
the [Increase Date].

The effective date for this Lender Assumption Agreement shall be [applicable
Increase Date]. Upon delivery of this Lender Assumption Agreement to the Company
and the Agent, and satisfaction of all conditions imposed under
Section 2.6(c)(ii) as of [date specified above], the undersigned shall be a
party to the Credit Agreement and have the rights and obligations of a Lender
thereunder. As of [date specified above], the Agent shall make all payments
under the Credit Agreement in respect of the interest assumed hereby (including,
without limitation, all payments of principal, interest and commitment fees) to
the Assuming Lender.

This Lender Assumption Agreement may be executed in counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart by
telecopier shall be effective as delivery of a manually executed counterpart of
this Lender Assumption Agreement.

This Lender Assumption Agreement shall be governed by, and construed in
accordance with, the internal laws (and not the conflict of laws provisions) of
the State of Illinois.

 

Very truly yours, [NAME OF ASSUMING LENDER] By:  

 

Title:  

 

 

Acknowledged and Agreed to: [ILLINOIS TOOL WORKS INC.] By:  

 

Title:  

 

By:  

 

Title:  

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Agent By:  

 

Title:  

 

 

Exhibit J - 2



--------------------------------------------------------------------------------

EXHIBIT K

EXHIBIT K-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five Year Credit Agreement (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) dated as of May 9, 2016 among Illinois Tool Works Inc.
(the “Company”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, National Association, as Agent.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Company with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the Agent and
(2) the undersigned shall have at all times furnished the Company and the Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                      

     Name:

     Title:

Date:                     , 20    

 

Exhibit K-1-1



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Five Year Credit Agreement (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) dated as of May 9, 2016 among Illinois Tool Works Inc.
(the “Company”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, National Association, as Agent.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Agent, and (2) the undersigned shall have at all
times furnished the Company and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                     , 20    

 

Exhibit K-2-1



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Five Year Credit Agreement (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) dated as of May 9, 2016 among Illinois Tool Works Inc.
(the “Company”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, National Association, as Agent.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                     , 20    

 

Exhibit K-3-1



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five Year Credit Agreement (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) dated as of May 9, 2016 among Illinois Tool Works Inc.
(the “Company”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, National Association, as Agent.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                     , 20    

 

Exhibit K-4-1